



Exhibit 10.2




ENVISTA HOLDINGS CORPORATION
2019 OMNIBUS INCENTIVE PLAN
FORM OF RESTRICTED STOCK UNIT AGREEMENT
Unless otherwise defined herein, the terms defined in the Envista Holdings
Corporation 2019 Omnibus Incentive Plan (the “Plan”) will have the same defined
meanings in this Restricted Stock Unit Agreement (the “Agreement”).


I.
GRANT NOTICE

Name:
Employee ID:
The undersigned Participant has been granted an Award of Restricted Stock Units,
subject to the terms and conditions of the Plan and this Agreement, as follows
(each of the following capitalized terms are defined terms having the meaning
indicated below):
Date of Grant    ____________________________________    
Number of Restricted Stock Units _______________________        
Vesting Schedule    

































































--------------------------------------------------------------------------------





II.
AGREEMENT



1.Grant of RSUs. Envista Holdings Corporation (the “Company”) hereby grants to
the Participant named in this Grant Notice (the “Participant”), an Award of
Restricted Stock Units (“RSUs”) subject to the terms and conditions of this
Agreement and the Plan, which are incorporated herein by reference.


2.Vesting.
(a)    Vesting Schedule. Except as may otherwise be set forth in this Agreement
or in the Plan, with respect to each Tranche of RSUs granted under this
Agreement (a “Tranche” consists of all RSUs as to which the Time-Based Vesting
Criteria are scheduled to be satisfied on the same date), the Tranche shall not
vest unless the Participant continues to be actively employed with the Company
or an Eligible Subsidiary for the period required to satisfy the Time-Based
Vesting Criteria applicable to such Tranche (the date on which the Time-Based
Vesting Criteria applicable to a Tranche are scheduled to be satisfied is the
“Time-Based Vesting Date”). Vesting shall be determined separately for each
Tranche. The Time-Based Vesting Criteria applicable to any Tranche are referred
to as “Vesting Conditions,” and the date upon which all Vesting Conditions
applicable to that Tranche are satisfied is referred to as the “Vesting Date”
for such Tranche. The Vesting Conditions shall be established by the
Compensation Committee (the “Committee”) of the Company’s Board of Directors (or
by one or more members of Company management, if such power has been delegated
in accordance with the Plan and applicable law) and reflected in the account
maintained for the Participant by an external third party administrator of the
RSUs. Further, during any approved leave of absence (and without limiting the
application of any other rules governing leaves of absence that the Committee
may approve from time to time pursuant to the Plan), to the extent permitted by
applicable law, the Committee shall have discretion to provide that the vesting
of the RSUs shall be frozen as of the first day of the leave (or as of any
subsequent day during such leave, as applicable) and shall not resume until and
unless the Participant returns to active employment.
(b)    Fractional RSU Vesting. In the event the Participant is vested in a
fractional portion of an RSU (a “Fractional Portion”), such Fractional Portion
will be rounded up and converted into a whole share of Company Common Stock
(“Share”) and issued to the Participant; provided that to the extent rounding a
fractional share up would result in the imposition of either (i) individual tax
and penalty interest charges imposed under Section 409A of the Internal Revenue
Code of 1986 (“Section 409A”), or (ii) adverse tax consequences if the
Participant is located outside of the United States, the fractional share will
be rounded down without the payment of any consideration in respect of such
fractional share.
(c)    Addenda. The provisions of any addenda attached hereto are incorporated
by reference herein and made a part of this Agreement, and to the extent any
provision in any such addenda conflicts with any provision set forth elsewhere
in this Agreement (including without limitation any provisions relating to
Retirement), the provision set forth in such addenda shall control.


3. Form and Timing of Payment; Conditions to Issuance of Shares.
(a)    Form and Timing of Payment. The Award of RSUs represents the right to
receive a number of Shares equal to the number of RSUs that vest pursuant to the
Vesting Conditions. Unless and until the RSUs have vested in the manner set
forth in Sections 2 and 4, the Participant shall have no right to payment of any
such RSUs. Prior to actual issuance of any Shares underlying the RSUs, such RSUs
will represent an unsecured obligation of the Company, payable (if at all) only
from the general assets of the Company. Subject to the other terms of the Plan
and this Agreement, with respect to any Tranche that vests in accordance with
Sections 2 and 4, the underlying Shares will be paid to the Participant in whole
Shares within 90 days of the Vesting Date for that Tranche. The Shares shall not
be issued under the Plan unless the issuance and delivery of such Shares comply
with (or are exempt from) all applicable requirements of law, including (without
limitation) the Securities Act, the rules and regulations promulgated
thereunder, state securities laws and regulations, and the regulations of any
stock exchange or other securities market on which the Company’s securities may
then be traded. The Committee may require the Participant to take any reasonable
action in order to comply with any such rules or regulations.
(b)    Acknowledgment of Potential Securities Law Restrictions. Unless a
registration statement under the Securities Act covers the Shares issued upon
vesting of an RSU, the Committee may require that the Participant agree in
writing to acquire such Shares for investment and not for public resale or
distribution, unless and until the Shares subject to the RSUs are registered
under the Securities Act. The Committee may also require the Participant to
acknowledge that he or she shall not sell or transfer such Shares except in
compliance with all applicable laws, and may apply such other restrictions as it
deems appropriate. The Participant acknowledges that the U.S. federal securities
laws prohibit trading in the stock of the Company by persons who are in
possession of material, non-public information, and also acknowledges and
understands the other restrictions set forth in the Company’s Insider Trading
Policy.





--------------------------------------------------------------------------------







4. Termination.
(a)    General. In the event the Participant’s active employment or other active
service-providing relationship, as applicable, with the Company or an Eligible
Subsidiary terminates (the date of any such termination is referred to as the
“Termination Date”) for any reason (other than death, Early Retirement or Normal
Retirement) whether or not in breach of applicable labor laws, unless contrary
to applicable law and unless otherwise provided by the Administrator either
initially or subsequent to the grant of the RSUs, all RSUs that are unvested as
of the Termination Date shall automatically terminate as of the Termination Date
and the Participant’s right to receive further RSUs under the Plan shall also
terminate as of the Termination Date. The Committee shall have discretion to
determine whether the Participant has ceased to be actively employed by (or, if
the Participant is a consultant or director, has ceased actively providing
services to) the Company or an Eligible Subsidiary, and the effective date on
which such active employment (or active service-providing relationship, as
applicable) terminated. The Participant’s active employer-employee or other
active service-providing relationship, as applicable, will not be extended by
any notice period mandated under applicable law (e.g., active employment shall
not include a period of “garden leave,” paid administrative leave or similar
period pursuant to applicable law). Unless the Committee provides otherwise (1)
termination of the Participant’s employment will include instances in which the
Participant is terminated and immediately rehired as an independent contractor,
and (2) the spin‑off, sale, or disposition of the Participant’s employer from
the Company or an Eligible Subsidiary (whether by transfer of shares, assets or
otherwise) such that the Participant’s employer no longer constitutes an
Eligible Subsidiary will constitute a termination of employment or service.
(b) Death. In the event the Participant’s active employment or other active
service-providing relationship with the Company or an Eligible Subsidiary
terminates as a result of death, unless contrary to applicable law and unless
otherwise provided by the Administrator either initially or subsequent to the
grant of the RSUs, the Participant’s estate will become vested in a pro rata
amount of each unvested Tranche based on the number of complete twelve-month
periods between the Date of Grant and the date of the Participant’s death
divided by the total number of twelve-month periods between the Date of Grant
and the Time-Based Vesting Date applicable to such Tranche. Notwithstanding
anything in the Plan or this Agreement to the contrary, for purposes of this
Section, any partial twelve-month period between the Date of Grant and the date
of death shall be considered a complete twelve-month period and any Fractional
Portion that results from applying the pro rata methodology shall be rounded up
to a whole Share.
(c) Retirement.
(i) Upon termination of employment (or other active service-providing
relationship, as applicable) by reason of the Participant’s Early Retirement,
unless contrary to applicable law and unless otherwise provided by the Committee
either initially or subsequent to the grant of RSUs, with respect to each
Tranche that is unvested as of the Early Retirement date, a pro-rata portion of
such Tranche (i.e. based on the ratio of (x) the number of full or partial
months worked by the Participant from the Date of Grant to the Early Retirement
date to (y) the total number of months in the original time-based vesting
schedule of such Tranche) will vest as of the Time-Based Vesting Date for such
Tranche.
(ii) Upon termination of employment (or other active service-providing
relationship) by reason of the Participant’s Normal Retirement, unless contrary
to applicable law and unless otherwise provided by the Committee either
initially or subsequent to the grant of the RSUs, with respect to each Tranche
that is unvested as of the Normal Retirement date, such Tranche will vest as of
the Time-Based Vesting Date for such Tranche.
(d) Gross Misconduct. If the Participant’s employment with the Company or an
Eligible Subsidiary is terminated for Gross Misconduct as determined by the
Administrator, the Administrator in its sole discretion may provide that all, or
any portion specified by the Administrator, of the Participant’s unvested RSUs
shall automatically terminate as of the time of termination without
consideration. The Participant acknowledges and agrees that the Participant’s
termination of employment shall also be deemed to be a termination of employment
by reason of the Participant’s Gross Misconduct if, after the Participant’s
employment has terminated, facts and circumstances are discovered or confirmed
by the Company that would have justified a termination for Gross Misconduct.
(e)    Violation of Post-Termination Covenant. To the extent that any of the
Participant’s RSUs remain outstanding under the terms of the Plan or this
Agreement after the Termination Date, such RSUs shall expire as of the date the
Participant violates any covenant not to compete or other post-termination
covenant that exists between the Participant on the one hand and the Company or
any Subsidiary of the Company, on the other hand.
(f)    Substantial Corporate Change. Upon a Substantial Corporate Change, the
Participant’s unvested RSUs will terminate unless provision is made in writing
in connection with such transaction for the assumption or continuation of the





--------------------------------------------------------------------------------





RSUs, or the substitution for such RSUs of any options or grants covering the
stock or securities of a successor employer corporation, or a parent or
subsidiary of such successor, with appropriate adjustments as to the number and
kind of shares of stock and prices, in which event the RSUs will continue in the
manner and under the terms so provided.


5. Non-Transferability of RSUs. Unless the Committee determines otherwise in
advance in writing, RSUs may not be transferred in any manner otherwise than by
will or by the applicable laws of descent or distribution. The terms of the Plan
and this Agreement shall be binding upon the executors, administrators, heirs
and permitted successors and assigns of the Participant.


6. Amendment of RSUs or Plan.


(a) The Plan and this Agreement constitute the entire understanding of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the
Participant with respect to the subject matter hereof. The Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein. The
Board may amend, modify or terminate the Plan or the RSUs in any respect at any
time; provided, however, that modifications to this Agreement or the Plan that
materially and adversely affect the Participant’s rights hereunder can be made
only in an express written contract signed by the Company and the Participant.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement and the Participant’s rights
under outstanding RSUs as it deems necessary or advisable, in its sole
discretion and without the consent of the Participant, (1) upon a Substantial
Corporate Change, (2) as required by law, or (3) to comply with Section 409A or
to otherwise avoid imposition of any additional tax or income recognition under
Section 409A in connection with the RSUs.
(b) The Participant acknowledges and agrees that if the Participant changes
classification from a full-time employee to a part-time employee the Committee
may in its sole discretion reduce or eliminate the Participant’s unvested RSUs.


7. Tax Obligations.
(a) Withholding Taxes. Regardless of any action the Company or any Eligible
Subsidiary employing the Participant (the “Employer”) takes with respect to any
or all federal, state, local or foreign income tax, social insurance, payroll
tax, payment on account or other Tax Related-Items (“Tax-Related Items”), the
Participant acknowledges that the ultimate liability for all Tax Related-Items
associated with the RSUs is and remains the Participant’s responsibility and
that the Company and the Employer (i) make no representations or undertakings
regarding the treatment of any Tax Related-Items in connection with any aspect
of the RSUs, including, but not limited to, the grant or vesting of the RSUs,
the delivery of Shares, the subsequent sale of Shares acquired at vesting and
the receipt of any dividends or dividend equivalents; and (ii) do not commit to
structure the terms of the grant or any aspect of the RSUs to reduce or
eliminate the Participant’s liability for Tax Related-Items. Further, if the
Participant is subject to tax in more than one jurisdiction, the Participant
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax Related-Items in more
than one jurisdiction.
(i)    This Section 7(a)(i) shall apply to the Participant only if the
Participant is not subject to Section 16 of the Securities Exchange Act of 1934
as of the date the relevant RSU first becomes includible in the gross income of
the Participant for purposes of Tax Related-Items. The Participant shall, no
later than the date as of which the value of an RSU first becomes includible in
the gross income of the Participant for purposes of Tax Related-Items, pay to
the Company and/or the Employer, or make arrangements satisfactory to the
Administrator regarding payment of, all Tax Related-Items required by applicable
law to be withheld by the Company and/or the Employer with respect to the RSU. 
The obligations of the Company under the Plan shall be conditional on the making
of such payments or arrangements, and the Company and/or the Employer shall, to
the extent permitted by applicable law, have the right to deduct any such Tax
Related-Items from any payment of any kind otherwise due to the Participant. 
The Company shall have the right to require the Participant to remit to the
Company an amount in cash sufficient to satisfy any applicable withholding
requirements related thereto.  With the approval of the Administrator, the
Participant may satisfy the foregoing requirement by either (i) electing to have
the Company withhold from delivery of Shares or (ii) delivering already owned
unrestricted Shares, in each case, having a value equal to the minimum amount of
tax required to be withheld (or such other rate that will not cause adverse
accounting consequences for the Company).  Any such Shares shall be valued at
their Fair Market Value on the date as of which the amount of Tax Related-Items
to be withheld is determined.  Such an election may be made with respect to all
or any portion of the Shares to be delivered pursuant to the RSUs.  The Company
may also use any other method or combination of methods of obtaining the
necessary payment or proceeds, as permitted by applicable law, to satisfy its
withholding obligation with respect to any RSU.
(ii)    This Section 7(a)(ii) shall apply to the Participant only if the
Participant is subject to Section 16 of the Securities Exchange Act of 1934 as
of the date the relevant RSU first becomes includible in the gross income





--------------------------------------------------------------------------------





of the Participant for purposes of Tax Related-Items. All Tax Related-Items
legally payable by the Participant in respect of the RSUs shall be satisfied by
the Company, withholding a number of the Shares that would otherwise be
delivered to the Participant upon the vesting or settlement of the RSUs with a
Fair Market Value, determined as of the date of the relevant taxable event,
equal to the minimum statutory withholding amount that applies to the
Participant, rounded up to the nearest whole share (“Net Settlement”). The Net
Settlement mechanism described in this paragraph was approved by the Committee
prior to the Date of Grant in a manner intended to constitute “approval in
advance” by the Committee for purposes of Rule 16b3-(e) under the Securities
Exchange Act of 1934, as amended.
(iii)     If the obligation for Tax Related-Items is satisfied by net
settlement, for tax purposes, the Participant shall be deemed to have been
issued the full number of Shares issued upon vesting of the RSUs notwithstanding
that a number of the Shares are held back solely for the purpose of paying the
Tax Related-Items.
(b)    Code Section 409A. Payments made pursuant to this Plan and this Agreement
are intended to qualify for an exemption from or comply with Section 409A.
Notwithstanding any provision in this Agreement, the Company reserves the right,
to the extent the Company deems necessary or advisable in its sole discretion,
to unilaterally amend or modify the Plan and/or this Agreement to ensure that
all RSUs granted to Participants who are United States taxpayers are made in
such a manner that either qualifies for exemption from or complies with Section
409A; provided, however, that the Company makes no representations that the Plan
or the RSUs shall be exempt from or comply with Section 409A and makes no
undertaking to preclude Section 409A from applying to the Plan or any RSUs
granted thereunder. If this Agreement fails to meet the requirements of Section
409A, neither the Company nor any of its Eligible Subsidiaries shall have any
liability for any tax, penalty or interest imposed on the Participant by Section
409A, and the Participant shall have no recourse against the Company or any of
its Eligible Subsidiaries for payment of any such tax, penalty or interest
imposed by Section 409A.
Notwithstanding anything to the contrary in this Agreement, these provisions
shall apply to any payments and benefits otherwise payable to or provided to the
Participant under this Agreement. For purposes of Section 409A, each “payment”
(as defined by Section 409A) made under this Agreement shall be considered a
“separate payment.” In addition, for purposes of Section 409A, payments shall be
deemed exempt from the definition of deferred compensation under Section 409A to
the fullest extent possible under (i) the “short-term deferral” exemption of
Treasury Regulation § 1.409A-1(b)(4), and (ii) (with respect to amounts paid as
separation pay no later than the second calendar year following the calendar
year containing the Participant’s “separation from service” (as defined for
purposes of Section 409A)) the “two years/two-times” involuntary separation pay
exemption of Treasury Regulation § 1.409A-1(b)(9)(iii), which are hereby
incorporated by reference.
For purposes of making a payment under this Agreement, if any amount is payable
as a result of a Substantial Corporate Change, such event must also constitute a
“change in ownership or effective control” of the Company or a “change in the
ownership of a substantial portion of the assets” of the Company within the
meaning of Section 409A.
If the Participant is a “specified employee” as defined in Section 409A (and as
applied according to procedures of the Company and its Subsidiaries) as of his
or her separation from service, to the extent any payment under this Agreement
constitutes deferred compensation (after taking into account any applicable
exemptions from Section 409A), and such payment is payable by reason of a
separation from service, then to the extent required by Section 409A, no
payments due under this Agreement may be made until the earlier of: (i) the
first day of the seventh month following the Participant’s separation from
service, or (ii) the Participant’s date of death; provided, however, that any
payments delayed during this six-month period shall be paid in the aggregate in
a lump sum, without interest, on the first day of the seventh month following
the Participant’s separation from service.


8. Rights as Shareholder. Until all requirements for vesting of the RSUs
pursuant to the terms of this Agreement and the Plan have been satisfied, the
Participant shall not be deemed to be a shareholder of the Company, and shall
have no dividend rights or voting rights with respect to the RSUs or any Shares
underlying or issuable in respect of such RSUs until such Shares are actually
issued to the Participant.
  
9. No Employment Contract. Nothing in the Plan or this Agreement constitutes an
employment contract between the Company and the Participant and this Agreement
shall not confer upon the Participant any right to continuation of employment
with the Company or any of its Eligible Subsidiaries, nor shall this Agreement
interfere in any way with the Company’s or any of its Eligible Subsidiaries
right to terminate the Participant’s employment or at any time, with or without
cause (subject to any employment agreement the Participant may otherwise have
with the Company or an Eligible Subsidiary thereof and/or applicable law).


10. Board Authority. The Board and/or the Committee shall have the power to
interpret this Agreement and to adopt such rules for the administration,
interpretation and application of this Agreement as are consistent therewith and
to interpret or revoke any such rules (including, but not limited to, the
determination of whether any RSUs have vested). All interpretations and





--------------------------------------------------------------------------------





determinations made by the Board and/or the Committee in good faith shall be
final and binding upon the Participant, the Company and all other interested
persons and such determinations of the Board and/or the Committee do not have to
be uniform nor do they have to consider whether Plan participants are similarly
situated.


11. Headings. The captions used in this Agreement and the Plan are inserted for
convenience and shall not be deemed to be a part of the RSUs for construction
and interpretation.


12. Electronic Delivery.
(a) If the Participant executes this Agreement electronically, for the avoidance
of doubt, the Participant acknowledges and agrees that his or her execution of
this Agreement electronically (through an on-line system established and
maintained by the Company or a third party designated by the Company, or
otherwise) shall have the same binding legal effect as would execution of this
Agreement in paper form. The Participant acknowledges that upon request of the
Company he or she shall also provide an executed, paper form of this Agreement.
(b) If the Participant executes this Agreement in paper form, for the avoidance
of doubt the parties acknowledge and agree that it is their intent that any
agreement previously or subsequently entered into between the parties that is
executed electronically shall have the same binding legal effect as if such
agreement were executed in paper form.
(c) If the Participant executes this Agreement multiple times (for example, if
the Participant first executes this Agreement in electronic form and
subsequently executes this Agreement in paper form), the Participant
acknowledges and agrees that (i) no matter how many versions of this Agreement
are executed and in whatever medium, this Agreement only evidences a single
Award relating to the number of RSUs set forth in the Grant Notice and (ii) this
Agreement shall be effective as of the earliest execution of this Agreement by
the parties, whether in paper form or electronically, and the subsequent
execution of this Agreement in the same or a different medium shall in no way
impair the binding legal effect of this Agreement as of the time of original
execution.
(d) The Company may, in its sole discretion, decide to deliver by electronic
means any documents related to the RSUs, to participation in the Plan, or to
future awards granted under the Plan, or otherwise required to be delivered to
the Participant pursuant to the Plan or under applicable law, including but not
limited to, the Plan, this Agreement, the Plan prospectus and any reports of the
Company generally provided to shareholders. Such means of electronic delivery
may include, but do not necessarily include, the delivery of a link to the
Company’s intranet or the internet site of a third party involved in
administering the Plan, the delivery of documents via electronic mail (“e-mail”)
or such other means of electronic delivery specified by the Company. By
executing this Agreement, the Participant hereby consents to receive such
documents by electronic delivery. At the Participant’s written request to the
Secretary of the Company, the Company shall provide a paper copy of any document
at no cost to the Participant.




13. Data Privacy. The Company is located at 200 S. Kraemer Blvd., Building E,
Brea, California 92821, United States of America and grants RSUs under the Plan
to employees of the Company and its Subsidiaries in its sole discretion. In
conjunction with the Company’s grant of the RSUs under the Plan and its ongoing
administration of such awards, the Company is providing the following
information about its data collection, processing and transfer practices
(“Personal Data Activities”). In accepting the grant of the RSUs, the
Participant expressly and explicitly consents to the Personal Data Activities as
described herein.


(a)Data Collection, Processing and Usage. The Company collects, processes and
uses the Participant’s personal data, including the Participant’s name, home
address, e-mail address, and telephone number, date of birth, social insurance /
passport number or other identification number (e.g. resident registration
number), salary, citizenship, job title, any Shares or directorships held in the
Company, and details of all RSUs or any other equity compensation awards
granted, canceled, exercised, vested, or outstanding in the Participant’s favor,
which the Company receives from the Participant or the Employer ("Personal
Information"). In granting the RSUs under the Plan, the Company will collect the
Participant’s Personal Information for purposes of allocating Shares and
implementing, administering and managing the Plan. The Company’s legal basis for
the collection, processing and usage of the Participant’s Personal Information
is the Participant’s consent.


(b)Stock Plan Administration Service Provider. The Company transfers the
Participant’s Personal Information to Fidelity Stock Plan Services LLC, an
independent service provider based in the United States, which assists the
Company with the implementation, administration and management of the Plan (the
“Stock Plan Administrator”). In the future, the Company may select a different
Stock Plan Administrator and share the Participant’s Personal Information with
another company that serves in a similar manner. The Stock Plan Administrator
will open an account for the Participant to receive





--------------------------------------------------------------------------------





and trade Shares acquired under the Plan. The Participant will be asked to agree
on separate terms and data processing practices with the Stock Plan
Administrator, which is a condition to the Participant’s ability to participate
in the Plan.


(c)International Data Transfers. The Company and the Stock Plan Administrator
are based in the United States. The Participant should note that the
Participant’s country of residence may have enacted data privacy laws that are
different from the United States. The Company’s legal basis for the transfer of
the Participant’s Personal Information to the United States is the Participant’s
consent.


(d)Voluntariness and Consequences of Consent Denial or Withdrawal. The
Participant’s participation in the Plan and his or her grant of consent is
purely voluntary. The Participant may deny or withdraw his or her consent at any
time. If the Participant does not consent, or if the Participant later withdraws
his or her consent, the Participant may be unable to participate in the Plan.
This would not affect the Participant’s existing employment or salary; instead,
the Participant merely may forfeit the opportunities associated with the Plan.


(e)Data Subjects Rights. The Participant may have a number of rights under the
data privacy laws in the Participant’s country of residence. For example, the
Participant’s rights may include the right to (i) request access or copies of
personal data the Company processes, (ii) request rectification of incorrect
data, (iii) request deletion of data, (iv) place restrictions on processing, (v)
lodge complaints with competent authorities in the Participant’s country of
residence, and/or (vi) request a list with the names and addresses of any
potential recipients of the Participant’s Personal Information. To receive
clarification regarding the Participant’s rights or to exercise his or her
rights, the Participant should contact his or her local human resources
department.


14. Waiver of Right to Jury Trial. EACH PARTY, TO THE FULLEST EXTENT PERMITTED
BY LAW, WAIVES ANY RIGHT OR EXPECTATION AGAINST THE OTHER TO TRIAL OR
ADJUDICATION BY A JURY OF ANY CLAIM, CAUSE OR ACTION ARISING WITH RESPECT TO THE
RSUS OR HEREUNDER, OR THE RIGHTS, DUTIES OR LIABILITIES CREATED HEREBY.


15. Agreement Severable. In the event that any provision of this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.
16. Governing Law and Venue. The laws of the State of Delaware (other than its
choice of law provisions) shall govern this Agreement and its interpretation.
For purposes of litigating any dispute that arises with respect to the RSUs,
this Agreement or the Plan, the parties hereby submit to and consent to the
jurisdiction of the State of Delaware, and agree that such litigation shall be
conducted in the courts of New Castle County, or the United States Federal court
for the District of Delaware, and no other courts; and waive, to the fullest
extent permitted by law, any objection that the laying of the venue of any legal
or equitable proceedings related to, concerning or arising from such dispute
which is brought in any such court is improper or that such proceedings have
been brought in an inconvenient forum. Any claim under the Plan, this Agreement
or the RSUs must be commenced by the Participant within twelve (12) months of
the earliest date on which the Participant’s claim first arises, or the
Participant’s cause of action accrues, or such claim will be deemed waived by
the Participant.


17.    Nature of RSUs. In accepting the RSUs, the Participant acknowledges and
agrees that:
(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, to the extent permitted by the Plan;
(b) the award of RSUs is exceptional, voluntary and occasional and does not
create any contractual or other right to receive future awards of RSUs or
benefits in lieu of RSUs, even if RSUs have been awarded in the past;
(c) all decisions with respect to future equity awards, if any, shall be at the
sole discretion of the Company;
(d) the Participant’s participation in the Plan is voluntary;
(e) the award of RSUs and the Shares subject to the RSUs, and the income from
and value of same, are an extraordinary item that (i) does not constitute
compensation of any kind for services of any kind rendered to the Company or any
Subsidiary, and (ii) is outside the scope of the Participant’s employment or
service contract, if any;
(f) the award of RSUs and the Shares subject to the RSUs, and the income from
and value of same are not part of normal or expected compensation or salary for
any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses, holiday
pay, long-service awards, pension or retirement





--------------------------------------------------------------------------------





or welfare benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
any Subsidiary;
(g) the award of RSUs and any Shares acquired under the Plan, and the income
from and value of same, are not intended to replace or supplement any pension
rights or compensation
(h) unless otherwise expressly agreed with the Company, the RSUs and the Shares
subject to the RSUs, and the income from and value of same, are not granted as
consideration for, or in connection with, any service the Participant may
provide as a director of any Subsidiary;
(i)    the future value of the underlying Shares is unknown and cannot be
predicted with certainty;
(j)    the value of the Shares acquired upon vesting/settlement of the RSUs may
increase or decrease in value;
(k)    in consideration of the award of RSUs, no claim or entitlement to
compensation or damages shall arise from termination of the RSUs or from any
diminution in value of the RSUs or the Shares upon vesting of the RSUs resulting
from termination of the Participant’s employment or continuous service with the
Company or any Subsidiary (for any reason whatsoever and whether or not in
breach of applicable labor laws of the jurisdiction where the Participant is
employed or the terms of the Participant’s employment agreement, if any), and in
consideration of the grant of the RSUs, the Participant agrees not to institute
any claim against the Company or any Subsidiary; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, then, by signing this Agreement/electronically accepting this Agreement,
Participant shall be deemed to have irrevocably waived the Participant’s
entitlement to pursue or seek remedy for any such claim; and
(l)    neither the Company, the Employer nor any other Eligible Subsidiary shall
be liable for any foreign exchange rate fluctuation between the Participant’s
local currency and the United States Dollar that may affect the value of the
RSUs or of any amounts due to the Participant pursuant to the settlement of the
RSUs or the subsequent sale of any Shares acquired upon vesting.




18. Language.The Participant acknowledges that he or she is proficient in the
English language and understands the terms of this Agreement. If the Participant
has received the Plan, this Agreement or any other document related to the Plan
translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control, unless otherwise prescribed by applicable law.


19, Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.


20. Waiver. The Participant acknowledges that a waiver by the Company of breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach by the
Participant or any other participant.


21. Insider Trading/Market Abuse Laws. By accepting the RSUs, the Participant
acknowledges that the Participant is bound by all the terms and conditions of
any Company insider trading policy as may be in effect from time to time. The
Participant further acknowledges that, depending on the Participant’s country,
the Participant may be or may become subject to insider trading restrictions
and/or market abuse laws, which may affect the Participant’s ability to accept,
acquire, sell or otherwise dispose of Shares, rights to Shares (e.g., RSUs) or
rights linked to the value of Shares under the Plan during such times as the
Participant is considered to have “inside information” regarding the Company (as
defined by the laws in the applicable jurisdictions). Local insider trading laws
and regulations may prohibit the cancellation or amendment of orders the
Participant placed before the Participant possessed inside information.
Furthermore, the Participant could be prohibited from (i) disclosing the inside
information to any third party, which may include fellow employees and (ii)
“tipping” third parties or causing them otherwise to buy or sell securities. Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any Company insider trading policy
as may be in effect from time to time. The Participant acknowledges that it is
the Participant’s personal responsibility to comply with any applicable
restrictions, and the Participant should speak to his or her personal advisor on
this matter.


22. Legal and Tax Compliance; Cooperation. If the Participant resides or is
employed outside of the United States, the Participant agrees, as a condition of
the grant of the RSUs, to repatriate all payments attributable to the Shares
and/or cash acquired under the Plan (including, but not limited to, dividends
and any proceeds derived from the sale of Shares acquired pursuant to the RSUs)
if required by and in accordance with local foreign exchange rules and
regulations in the Participant ‘s country of residence





--------------------------------------------------------------------------------





(and country of employment, if different). In addition, the Participant also
agrees to take any and all actions, and consent to any and all actions taken by
the Company and its Eligible Subsidiaries, as may be required to allow the
Company and its Eligible Subsidiaries to comply with local laws, rules and
regulations in the Participant’s country of residence (and country of
employment, if different). Finally, the Participant agrees to take any and all
actions as may be required to comply with the Participant’s personal legal and
tax obligations under local laws, rules and regulations in the Participant ‘s
country of residence (and country of employment, if different).


23. Private Offering. The grant of the RSUs is not intended to be a public
offering of securities in the Participant’s country of residence (and country of
employment, if different). The Company has not submitted any registration
statement, prospectus or other filing with the local securities authorities with
respect to the grant of the RSUs (unless otherwise required under local law). No
employee of the Company is permitted to advise the Participant on whether the
Participant should acquire Shares under the Plan or provide the Participant with
any legal, tax or financial advice with respect to the grant of the RSUs.
Investment in Shares involves a degree of risk. Before deciding to acquire
Shares pursuant to the RSUs, the Participant should carefully consider all risk
factors and tax considerations relevant to the acquisition of Shares under the
Plan or the disposition of them. Further, the Participant should carefully
review all of the materials related to the RSUs and the Plan, and the
Participant should consult with the Participant’s personal legal, tax and
financial advisors for professional advice in relation to the Participant’s
personal circumstances.


24. Foreign Asset/Account Reporting Requirements and Exchange Controls. The
Participant’s country may have certain foreign asset/ account reporting
requirements and exchange controls which may affect the Participant’s ability to
acquire or hold Shares under the Plan or cash received from participating in the
Plan (including any dividends paid on Shares, sale proceeds resulting from the
sale of Shares acquired under the Plan) in a brokerage or bank account outside
the Participant’s country. The Participant may be required to report such
accounts, assets, or transactions to the tax or other authorities in the
Participant’s country. The Participant may be required to repatriate sale
proceeds or other funds received as a result of the Participant’s participation
in the Plan to the Participant’s country through a designated bank or broker
within a certain time after receipt. The Participant acknowledges that it is the
Participant’s responsibility to be compliant with such regulations and the
Participant should consult his or her personal legal advisor for any details.


25. Addendums. Notwithstanding any provisions in this Agreement, the RSUs and
any Shares subject to the RSUs shall be subject to any special terms and
conditions for the Participant’s country of employment and country of residence,
if different, as set forth in the addenda attached hereto. Moreover, if the
Participant relocates to one of the countries included in such addenda, the
special terms and conditions for such country will apply to the Participant, to
the extent the Company determines that the application of such terms and
conditions is necessary or advisable for legal or administrative reasons and
provided the imposition of the term or condition will not result in any adverse
accounting expense with respect to the RSUs (or the Company may establish
alternative terms and conditions as may be necessary or advisable to accommodate
the Participant’s transfer). All addenda attached hereto constitute part of this
Agreement.


26. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant’s participation in the Plan, on the RSUs
and on any Shares subject to the RSUs, to the extent the Company determines it
is necessary or advisable for legal or administrative reasons and provided the
imposition of the term or condition will not result in any adverse accounting
expense to the Company, and to require the Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.


27. Recoupment. The RSUs granted pursuant to this Agreement are subject to the
terms of the Envista Holdings Corporation Recoupment Policy in the form approved
by the Committee from time to time (including any successor thereto, the
“Policy”) if and to the extent such Policy by its terms applies to the RSUs, and
to the terms required by applicable law; and the terms of the Policy and such
applicable law are incorporated by reference herein and made a part hereof. For
purposes of the foregoing, the Participant expressly and explicitly authorizes
the Company to issue instructions, on the Participant’s behalf, to any brokerage
firm and/or third party administrator engaged by the Company to hold the
Participant’s Shares and other amounts acquired pursuant to the Participant’s
RSUs, to re-convey, transfer or otherwise return such Shares and/or other
amounts to the Company upon the Company’s enforcement of the Policy. To the
extent that this Agreement and the Policy conflict, the terms of the Policy
shall prevail.


28. Notices. The Company may, directly or through its third party stock plan
administrator, endeavor to provide certain notices to the Participant regarding
certain events relating to awards that the Participant may have received or may
in the future receive under the Plan, such as notices reminding the Participant
of the vesting or expiration date of certain awards. The Participant
acknowledges and agrees that (1) the Company has no obligation (whether pursuant
to this Agreement or otherwise) to provide any such notices; (2) to the extent
the Company does provide any such notices to the Participant the Company does
not thereby assume any obligation to provide any such notices or other notices;
and (3) the Company, its Subsidiaries and the third party stock





--------------------------------------------------------------------------------





plan administrator have no liability for, and the Participant has no right
whatsoever (whether pursuant to this Agreement or otherwise) to make any claim
against the Company, any of its Subsidiaries or the third party stock plan
administrator based on any allegations of, damages or harm suffered by the
Participant as a result of the Company’s failure to provide any such notices or
the Participant’s failure to receive any such notices. The Participant further
agrees to notify the Company upon any change in his or her residence address.


29. Limitations on Liability. Notwithstanding any other provisions of the Plan
or this Agreement, no individual acting as a director, employee, or agent of the
Company or any of its Subsidiaries will be liable to the Participant or the
Participant’s spouse, beneficiary, or any other person or entity for any claim,
loss, liability, or expense incurred in connection with the Plan, nor will such
individual be personally liable because of any contract or other instrument he
or she executes in such other capacity. No member of the Board or of the
Committee will be liable for any action or determination (including, but limited
to, any decision not to act) made in good faith with respect to the Plan or any
RSUs.


30.    Consent and Agreement With Respect to Plan. The Participant (a)
acknowledges that the Plan and the prospectus relating thereto are available to
the Participant on the website maintained by the Company’s third party stock
plan administrator; (b) represents that he or she has read and is familiar with
the terms and provisions thereof, has had an opportunity to obtain the advice of
counsel of his or her choice prior to executing this Agreement and fully
understands all provisions of this Agreement and the Plan; (c) accepts these
RSUs subject to all of the terms and provisions thereof; and (d) agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Plan or this Agreement.













































--------------------------------------------------------------------------------







[If this Agreement is signed in paper form, complete and execute the following:]
PARTICIPANT         ENVISTA HOLDINGS CORPORATION


__________________________________                
___________________________________
Signature
Signature

___________________________________                
___________________________________
Print Name
Print Name

___________________________________                
___________________________________
Title




Declaration of Data Privacy Consent. By providing the additional signature
below, the undersigned explicitly declares his or her consent to the data
processing operations described in Section 13 of this Agreement. This includes,
without limitation, the transfer of the Participant’s Personal Information to,
and the processing of such data by, the Company, the Employer or, as the case
may be, the Stock Plan Administrator in the United States. The undersigned may
withdraw his or her consent at any time, with future effect and for any or no
reason as described in Section 13 of this Agreement.


PARTICIPANT:        


_______________________________________
Signature        

















































--------------------------------------------------------------------------------





ADDENDUM A
This Addendum includes additional terms and conditions that govern the RSUs
granted to the Participant if the Participant works and/or resides in one of the
countries listed herein. Capitalized terms used but not defined herein shall
have the same meanings ascribed to them in the Grant Notice, the Agreement or
the Plan.
This Addendum may also include information regarding exchange controls, tax and
certain other issues of which the Participant should be aware with respect to
the Participant’s participation in the Plan. The information is based on the
securities, exchange control, tax and other laws in effect as of January 2020.
Such laws are often complex and change frequently. As a result, the Company
strongly recommends that the Participant not rely on the information contained
herein as the only source of information relating to the consequences of the
Participant’s participation in the Plan because the information may be out of
date at the time the Participant vests in the RSUs or sells Shares acquired
under the Plan.
In addition, this Addendum is general in nature and may not apply to the
Participant’s particular situation, and the Company is not in a position to
assure the Participant of any particular result. Accordingly, the Participant
should seek appropriate professional advice as to how the relevant laws in the
Participant’s country apply to the Participant’s specific situation.
If the Participant is a citizen or resident (or is considered as such for local
tax purposes) of a country other than the one in which the Participant is
currently residing and/or working, or if the Participant transfers employment
and/or residency to another country after the grant of the RSUs, the information
contained herein may not be applicable to the Participant in the same manner.
EUROPEAN UNION (“EU”) / EUROPEAN ECONOMIC AREA (“EEA”) For the avoidance of
doubt, references to the European Union / European Economic Area in this
Addendum include currently the United Kingdom. and Switzerland
Data Privacy
If the Participant resides and/or is employed in the EU / EEA, the following
provision replaces Section 13 of the Agreement:
The Company is located at 200 S. Kraemer Blvd., Building E, Brea California
92821 and grants RSUs under the Plan to employees of the Company and its
Subsidiaries in its sole discretion. The Participant should review the following
information about the Company’s data processing practices.
(a)     Data Collection, Processing and Usage. Pursuant to applicable data
protection laws, the Participant is hereby
notified that the Company collects, processes, and uses certain
personally-identifiable information about the Participant; specifically,
including the Participant’s name, home address, email address and telephone
number, date of birth, social insurance / passport number or other
identification number (e.g. resident registration number), salary, citizenship,
job title, any Shares or directorships held in the Company, and details of all
RSUs or any other equity compensation awards granted, canceled, exercised,
vested, or outstanding in the Participant’s favor, which the Company receives
from the Participant or the Employer ("Personal Information"). In granting the
RSUs under the Plan, the Company will collect the Participant’s Personal
Information for purposes of allocating Shares and implementing, administering
and managing the Plan. The Company’s legal basis for collecting, processing and
using the Participant's Personal Information will be the Company's necessity to
execute its contractual obligations under this Agreement and to comply with its
legal obligations. The Participant’s refusal to provide personal data may affect
the Participant’s ability to participate in the Plan. As such, by participating
in the Plan, the Participant voluntarily acknowledges the collection, processing
and use, of the Participant’s Personal Information as described herein.


(b)    Stock Plan Administration Service Provider. The Company transfers
participant data to Fidelity Stock Plan Services LLC, an independent service
provider based in the United States, which assists the Company with the
implementation, administration and management of the Plan (the “Stock Plan
Administrator”). In the future, the Company may select a different Stock Plan
Administrator and share the Participant’s Personal Information with another
company that serves in a similar manner. The Stock Plan Administrator will open
an account for the Participant to receive and trade Shares acquired under the
Plan. The Participant will be asked to agree on separate terms and data
processing practices with the Stock Plan Administrator, which is a condition to
the Participant’s ability to participate in the Plan.


(c)     International Data Transfers. The Company and the Stock Plan
Administrator are based in the United States. The Company can only meet its
contractual obligations to the Participant if the Participant’s Personal
Information is transferred to the United States. The Company’s legal basis for
the transfer of the Participant’s Personal Information to the United States is
to satisfy its contractual obligations under the terms of this Agreement and/or
its use of the standard data protection clauses adopted by the EU Commission.




(d)    Data Retention. The Company will use the Participant’s Personal
Information only as long as is necessary to implement, administer and manage the
Participant’s participation in the Plan or as required to comply with legal or
regulatory obligations, including under tax and securities laws. When the
Company no longer needs the Participant’s Personal





--------------------------------------------------------------------------------





Information, the Company will remove it from its systems. If the Company keeps
the Participant’s data longer, it would be to satisfy legal or regulatory
obligations and the Company’s legal basis would be for compliance with relevant
laws or regulations.


(e)     Data Subjects Rights. The Participant may have a number of rights under
data privacy laws in the Participant’s country of residence (and country of
employment, if different). For example, the Participant’s rights may include the
right to (i) request access or copies of personal data the Company processes
pursuant to this Agreement, (ii) request rectification of incorrect data, (iii)
request deletion of data, (iv) request restrictions on processing, (v) lodge
complaints with competent authorities in the Participant’s country of residence
(and country of employment, if different), and/or (vi) request a list with the
names and addresses of any potential recipients of the Participant’s Personal
Information. To receive clarification regarding the Participant’s rights or to
exercise his or her rights, the Participant should contact his or her local
human resources department.
ARGENTINA
Labor Law Acknowledgment
This provision supplements Section 17 of the Agreement:
In accepting the RSUs, the Participant acknowledges and agrees that the grant of
RSUs is made by the Company (not the Employer) in its sole discretion and that
the value of the RSUs or any Shares acquired under the Plan shall not constitute
salary or wages for any purpose under Argentine labor law, including, but not
limited to, the calculation of (i) any labor benefits including, without
limitation, vacation pay, thirteenth salary, compensation in lieu of notice,
annual bonus, disability, and leave of absence payments, etc., or (ii) any
termination or severance indemnities or similar payments.
If, notwithstanding the foregoing, any benefits under the Plan are considered as
salary or wages for any purpose under Argentine labor law, the Participant
acknowledges and agrees that such benefits shall not accrue more frequently than
on the relevant Vesting Date(s).
Securities Law Notice
The Participant understands that neither the grant of the RSUs nor Shares issued
pursuant to the RSUs constitute a public offering as defined by the Law N°
17,811, or any other Argentine law. The offering of the RSUs is a private
placement and the underlying Shares are not listed on any stock exchange in
Argentina. As such, the offering is not subject to the supervision of any
Argentine governmental authority.
Exchange Control
Exchange control regulations in Argentina are subject to frequent change. The
Participant is solely responsible for complying with any and all Argentine
currency exchange restrictions, approvals and reporting requirements in
connection with the vesting and settlement of the RSUs, the subsequent sale of
any Shares acquired at vesting/settlement and the receipt of any dividends paid
on such Shares. The Participant should consult with his or her personal legal
advisor regarding any exchange control obligations Participant may have in
connection with his or her participation in the Plan.
Foreign Asset/Account Reporting Information
If the Participant holds the Shares as of December 31 of any year, the
Participant is required to report the holding of the Shares on his or her
personal tax return for the relevant year. The Participant should consult with
his or her personal tax advisor to determine his or her personal reporting
obligations.
AUSTRALIA
Australia Offer Document
The Participant understands that the offering of the Plan in Australia is
intended to qualify for exemption from the prospectus requirements under Class
Order 14/1000 issued by the Australian Securities and Investments Commission.
Participation in the Plan is subject to the terms and conditions set forth in
the Australian Offer Document (delivered to the Participant separately), the
Plan and the Agreement provided to the Participant.
RSUs Conditioned on Satisfaction of Regulatory Obligations
If the Participant is (a) a director of a Subsidiary incorporated in Australia,
or (b) a person who is a management-level executive of a Subsidiary incorporated
in Australia and who also is a director of a Subsidiary incorporated outside of
Australia, the grant of the RSUs is conditioned upon satisfaction of the
shareholder approval provisions of section 200B of the Corporations Act 2001
(Cth) in Australia.


  





--------------------------------------------------------------------------------





Termination
Section 4(c) of this Agreement (Retirement) shall not apply to any Participant
who as of the Date of Grant is on permanent, non-temporary assignment in
Australia. Instead, the provisions of Section 4(a) (General), shall apply,
notwithstanding the provisions therein regarding Early Retirement and Normal
Retirement to the contrary.
Tax Information
The Plan is a plan to which Subdivision 83A-C of the Income Tax Assessment Act
1997 (Cth) (the “Act”) applies (subject to the conditions in that Act).
Exchange Control Notice
Exchange control reporting is required for cash transactions exceeding A$10,000
and international fund transfers of any amount. The Australian bank assisting
with the transaction will file the report for the Participant. If there is no
Australian bank involved in the transfer, the Participant will be responsible
for filing the report.
AUSTRIA
Termination
Section 4(c)(i) of this Agreement (regarding Early Retirement) shall not apply
to any Participant who as of the Date of Grant is on permanent, non-temporary
assignment in Austria. Instead, the provisions of Section 4(a) (General), shall
apply, notwithstanding the provisions therein regarding Early Retirement to the
contrary.
For purposes of applying the Plan and Section 4(c)(ii) of this Agreement
(regarding Normal Retirement) to such Participant, the definition of “Normal
Retirement” set forth in the Plan shall not apply and instead “Normal
Retirement” shall mean such Participant’s attainment of the statutory retirement
age in Austria. In the absence of a statutory retirement age in such
jurisdiction, “Normal Retirement” shall mean attainment of the customary age for
retirement in Austria.
Notwithstanding the foregoing, in the event that subsequent to the Date of Grant
such Participant works in a jurisdiction other than in Austria, if required to
comply with applicable law, the Committee shall have sole and absolute
discretion to instead apply to such Participant the retirement provisions of
this Agreement that are applicable in such other jurisdiction.
Exchange Control Notice
If the Participant holds Shares acquired under the Plan outside of Austria, the
Participant must submit a report to the Austrian National Bank. An exemption
applies if the value of the Shares as of any given quarter does not exceed
€30,000,000 or as of December 31 does not exceed €5,000,000. If the former
threshold is exceeded, quarterly obligations are imposed, whereas if the latter
threshold is exceeded, annual reports must be given. The deadline for filing the
quarterly report is the 15th day of the month following the end of the
respective quarter. The annual reporting date is December 31 and the deadline
for filing the annual report is January 31 of the following year.
When the Participant sells Shares acquired under the Plan or receives a dividend
payment, there may be exchange control obligations if the cash proceeds are held
outside of Austria. If the transaction volume of all accounts abroad exceeds
€10,000,000, the movements and balances of all accounts must be reported
monthly, as of the last day of the month, on or before the fifteenth day of the
following month, on the prescribed form (Meldungen SI-Forderungen und/oder
SI-Verpflichtungen).
BELGIUM
Termination
Section 4(c)(i) of this Agreement (regarding Early Retirement) shall not apply
to any Participant who as of the Date of Grant is on permanent, non-temporary
assignment in Belgium. Instead, the provisions of Section 4(a) (General), shall
apply, notwithstanding the provisions therein regarding Early Retirement to the
contrary.
For purposes of applying the Plan and Section 4(c)(ii) of this Agreement
(regarding Normal Retirement) to such Participant, the definition of “Normal
Retirement” set forth in the Plan shall not apply and instead “Normal
Retirement” shall mean such Participant’s attainment of the statutory retirement
age in Belgium. In the absence of a statutory retirement age in such
jurisdiction, “Normal Retirement” shall mean attainment of the customary age for
retirement in Belgium.
Notwithstanding the foregoing, in the event that subsequent to the Date of Grant
such Participant works in a jurisdiction other than in Belgium, if required to
comply with applicable law, the Committee shall have sole and absolute
discretion to instead apply to such Participant the retirement provisions of
this Agreement that are applicable in such other jurisdiction.
Foreign Asset/Account Reporting Information
The Participant is required to report any securities (e.g., Shares acquired
under the Plan) or bank accounts (including brokerage accounts) opened and
maintained outside of Belgium on his or her annual tax return. The Participant
will also be required to





--------------------------------------------------------------------------------





complete a separate report, providing the National Bank of Belgium with details
regarding any such account (including the account number, the name of the bank
in which such account is held and the country in which such account is located).
This report, as well as additional information on how to complete it, can be
found on the website of the National Bank of Belgium, www.nbb.be, under
Kredietcentrales / Centrales des crédits caption.
Stock Exchange Tax Information
A stock exchange tax applies to transactions executed by a Belgian resident
through a non-Belgian financial intermediary, such as a U.S. broker. The stock
exchange tax will apply when Shares acquired pursuant to the RSUs are sold. The
Participant should consult with a personal tax or financial advisor for
additional details on the Participant’s obligations with respect to the stock
exchange tax.
BRAZIL
Labor Law Policy and Acknowledgment
This provision supplements Section 17 of the Agreement:
By accepting the RSUs, the Participant agrees that he or she is (i) making an
investment decision; (ii) the Shares will be issued to the Participant only if
the Vesting Conditions are met and (iii) the value of the underlying Shares is
not fixed and may increase or decrease in value over the vesting period without
compensation to the Participant.
Compliance with Law
By accepting the RSUs, the Participant acknowledges that he or she agrees to
comply with applicable Brazilian laws and to pay any and all applicable taxes
associated with the vesting of the RSUs, and the sale of Shares acquired under
the Plan and the receipt of any dividends.
Foreign Asset/Account Reporting Information
If the Participant is a resident or domiciled in Brazil, the Participant may be
required to submit an annual declaration of assets and rights held outside of
Brazil to the Central Bank of Brazil. If the aggregate value of such assets and
rights is US$100,000 or more but less than US$100,000,000, a declaration must be
submitted annually. If the aggregate value exceeds US$100,000,000, a declaration
must be submitted quarterly.
Tax on Financial Transactions (IOF)
Repatriation of funds (e.g., the proceeds from the sale of Shares) into Brazil
and the conversion of USD into BRL associated with such fund transfers may be
subject to the Tax on Financial Transactions. It is the Participant's
responsibility to comply with any applicable Tax on Financial Transactions
arising from his or her participation in the Plan. The Participant should
consult with his or her personal tax advisor for additional details.
CANADA
RSUs Payable Only in Shares
RSUs granted to Participants in Canada shall be paid in Shares only. In no event
shall any of such RSUs be paid in cash, notwithstanding any discretion contained
in the Plan, or any provision in the Agreement to the contrary.
The following two provisions apply if the Participant is a resident of Quebec:
Consent to Receive Information in English
The parties acknowledge that it is their express wish that the Agreement, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be written
in English.
Les parties reconnaissent avoir exigé la rédaction en anglais du présent
Contrat, ainsi que de tous documents exécutés, avis donnés ou procédures
judiciaires intentées, en vertu du, ou liés directement ou indirectement, au
présent Contrat.
Data Privacy
The following provision supplements Section 13 of the Agreement:
The Participant hereby authorizes the Company and the Company’s representatives
to discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the
Participant’s awards under the Plan. The Participant further authorizes the
Company, its Subsidiaries, and the Stock Plan Administrator, to disclose and
discuss the Participant’s participation in the Plan with their respective
advisors. The Participant further authorizes the Company and its Subsidiaries to
record such information and to keep such information in his or her employee
file.







--------------------------------------------------------------------------------





Securities Law Notice
The Participant is permitted to sell Shares acquired under the Plan through the
designated broker appointed under the Plan, if any (or any other broker
acceptable to the Company), provided the resale of Shares acquired under the
Plan takes place outside of Canada through the facilities of a stock exchange on
which the Shares is listed. The Shares are currently listed on the New York
Stock Exchange.
Foreign Asset/Account Reporting Information
Foreign property, including the RSUs, Shares acquired under the Plan, and other
rights to receive shares of a non-Canadian company held by a Canadian resident
must generally be reported annually on a Form T1135 (Foreign Income Verification
Statement) if the total cost of the foreign property exceeds C$100,000 at any
time during the year. Thus, unvested RSUs must be reported - generally at a nil
cost - if the C$100,000 cost threshold is exceeded because the Participant holds
other foreign property. When Shares are acquired, their cost generally is the
adjusted cost base (“ACB”) of the Shares. The ACB would ordinarily equal the
fair market value of the Shares at the time of acquisition, but if the
Participant owns other shares of the Company, this ACB may need to be averaged
with the ACB of the other shares. The Participant should consult his or her
personal legal advisor to ensure compliance with applicable reporting
obligations.
CHILE
Securities Law Notice
The grant of the RSUs is not intended to be a public offering of securities in
Chile but instead is intended to be a private placement.
a)
The starting date of the offer will be the Date of Grant (as defined in the
Agreement), and this offer conforms to General Ruling No. 336 of the Chilean
Commission of the Financial Market (“CMF”);

b)
The offer deals with securities not registered in the Registry of Securities or
in the Registry of Foreign Securities of the CMF, and therefore such securities
are not subject to its oversight;

c)
The issuer is not obligated to provide public information in Chile regarding the
foreign securities, as such securities are not registered with the CMF; and

d)
The foreign securities shall not be subject to public offering as long as they
are not registered with the corresponding registry of securities in Chile.

a)
La fecha de inicio de la oferta será el de la fecha de otorgamiento (o “Date of
Grant”, según este término se define en el documento denominado “Agreement”) y
esta oferta se acoge a la norma de Carácter General N° 336 de la Comisión para
el Mercado Financiero de Chile (“CMF”);

b)
La oferta versa sobre valores no inscritos en el Registro de Valores o en el
Registro de Valores Extranjeros que lleva la CMF, por lo que tales valores no
están sujetos a la fiscalización de ésta;

c)
Por tratar de valores no inscritos en la CMF no existe la obligación por parte
del emisor de entregar en Chile información pública respecto de esos valores; y

d)
Esos valores no podrán ser objeto de oferta pública mientras no sean inscritos
en el registro de valores correspondiente.

Exchange Control Notice
According to the International Exchange Transaction Regulations (“IETR”) issued
by the Central Bank of Chile, it is arguable whether the acquisition of the
Shares for which the Participant does not remit funds abroad represents an
“investment operation”. In case the acquisition qualifies as an investment
operation under the IETR and the aggregate value of any Shares exceeds
US$10,000, the Participant must sign Annex 1 of the Manual of Chapter XII of the
Foreign Exchange Regulations and file it directly with the Central Bank within
the first ten (10) days of the month following the settlement of the RSUs.
The Participant is not required to repatriate funds obtained from the sale of
Shares or the receipt of any dividends to Chile. However, if the Participant
decides to repatriate such funds, the Participant must do so through the Formal
Exchange Market if the amount of the funds exceeds US$10,000. In such case, the
Participant must report the payment to a commercial bank or registered foreign
exchange office receiving the funds. However, if the Participant does not
repatriate the funds and uses such funds for the payment of other obligations
contemplated under a different Chapter of the Foreign Exchange Regulations, the
Participant must sign Annex 1 of the Manual of Chapter XII of the Foreign
Exchange Regulations and file it directly with the Central Bank of Chile within
the first ten (10) days of the month immediately following the transaction.
If the Participant’s aggregate investments held outside of Chile exceeds
US$5,000,000 (including the value of Shares acquired under the Plan), the
Participant must report the investments annually to the Central Bank. Annex 3.1
of Chapter XII of the Foreign Exchange Regulations must be used to file this
report.
Please note that exchange control regulations in Chile are subject to change.
The Participant should consult with his or her personal legal advisor regarding
any exchange control obligations that the Participant may have prior to the
vesting of the RSUs.







--------------------------------------------------------------------------------





Foreign Asset/Account Reporting Information
The Chilean Internal Revenue Service (“CIRS”) requires all taxpayers to provide
information annually regarding: (i) the taxes paid abroad which they will use as
a credit against Chilean income taxes, and (ii) the results of foreign
investments. These annual reporting obligations must be complied with by
submitting a sworn statement setting forth this information before June 30 of
each year. The sworn statement disclosing this information (or Formularios) must
be submitted electronically through the CIRS website: www.sii.cl, using Form
1929. In addition, the Participant will be personally responsible for reporting
taxable income on Form 22.
CHINA
The following provision applies if the Participant is subject to exchange
control restrictions and regulations in the People's Republic of China (“PRC”),
including the requirements imposed by the PRC State Administration of Foreign
Exchange (“SAFE”), as determined by the Company in its sole discretion:
Settlement Notice
Notwithstanding anything to the contrary in the Plan or the Agreement, no Shares
will be issued to the Participant in settlement of the RSUs unless and until all
necessary exchange control or other approvals with respect to the RSUs under the
Plan have been obtained from the SAFE or its local counterpart (“SAFE
Approval”). In the event that SAFE Approval has not been obtained prior to any
date(s) on which the RSUs are scheduled to vest in accordance with the vesting
schedule set forth in the Agreement, any Shares which are contemplated to be
issued in settlement of such vested RSUs shall be held by the Company in escrow
on behalf of the Participant until SAFE Approval is obtained.
Exchange Control Restrictions Applicable to Participants who are PRC Nationals
If the Participant is a local national of the PRC, the Participant understands
and agrees that upon RSU vesting the underlying Shares may be sold immediately
or, at the Company’s discretion, at a later time. The Participant further agrees
that the Company is authorized to instruct its designated broker to assist with
the mandatory sale of such Shares (on the Participant’s behalf pursuant to this
authorization), and the Participant expressly authorizes such broker to complete
the sale of such Shares. The Participant acknowledges that the Company’s
designated broker is under no obligation to arrange for the sale of the Shares
at any particular price. Upon the sale of the Shares, the Company agrees to pay
the cash proceeds from the sale, less any brokerage fees or commissions, to the
Participant in accordance with applicable exchange control laws and regulations
and provided any liability for Tax Related-Items resulting from the vesting of
the RSUs has been satisfied. Due to fluctuations in the Share price and/or the
U.S. Dollar exchange rate between the Vesting Date and (if later) the date on
which the Shares are sold, the sale proceeds may be more or less than the fair
market value of the Shares on the Vesting Date. The Participant understands and
agrees that the Company is not responsible for the amount of any loss the
Participant may incur and that the Company assumes no liability for any
fluctuations in the Share price and/or U.S. Dollar exchange rate.
The Participant understands and agrees that, due to exchange control laws in
China, the Participant will be required to immediately repatriate to China the
cash proceeds from the sale of any Shares acquired at vesting of the RSUs and
any dividends received in relation to the Shares. The Participant further
understands that, under local law, such repatriation of the cash proceeds may
need to be effectuated through a special exchange control account to be approved
by the local foreign exchange administration, and the Participant hereby
consents and agrees that the proceeds from the sale of Shares acquired under the
Plan and any dividends received in relation to the Shares may be transferred to
such special account prior to being delivered to the Participant. The proceeds
may be paid to the Participant in U.S. Dollars or local currency at the
Company’s discretion (as of the Date of Grant, the proceeds are paid to the
Participant in local currency). In the event the proceeds are paid to the
Participant in U.S. Dollars, the Participant understands that he or she will be
required to set up a U.S. Dollar bank account in China and provide the bank
account details to the Employer and/or the Company so that the proceeds may be
deposited into this account.
If the proceeds are paid to the Participant in local currency, the Participant
agrees to bear any currency fluctuation risk between the time the Shares are
sold or dividends are paid and the time the proceeds are distributed to the
Participant through any such special account.
Exchange Control Notice Applicable to Participants in the PRC
If the Participant is a local national of the PRC, the Participant understands
that exchange control restrictions may limit the Participant’s ability to access
and/or convert funds received under the Plan, particularly if these amounts
exceed US$50,000. The Participant should confirm the procedures and requirements
for withdrawals and conversions of foreign currency with his or her local bank
prior to the vesting of the RSUs/sale of Shares.
The Participant agrees to comply with any other requirements that may be imposed
by the Company in the future in order to facilitate compliance with exchange
control requirements in the PRC.









--------------------------------------------------------------------------------





COLOMBIA
Labor Law Acknowledgement
The following provision supplements Section 17 of the Agreement:
The Participant acknowledges that pursuant to Article 15 of Law 50/1990 (Article
128 of the Colombian Labor Code), the Plan, the RSUs, the underlying Shares, and
any other amounts or payments granted or realized from participation in the Plan
do not constitute a component of the Participant’s “salary” for any purpose. To
this extent, they will not be included and/or considered for purposes of
calculating any and all labor benefits, such as legal/fringe benefits,
vacations, indemnities, payroll taxes, social insurance contributions or any
other labor-related amount which may be payable.
Securities Law Notice
The Shares are not and will not be registered with the Colombian registry of
publicly traded securities (Registro Nacional de Valores y Emisores), and
therefore, the Shares cannot be offered to the public in Colombia. Nothing in
the Agreement shall be construed as making a public offer of securities, or the
promotion of financial products in Colombia.
Exchange Control Notice
Foreign investments must be registered with the Central Bank of Colombia (Banco
de la República). Upon the subsequent sale or other disposition of investments
held abroad, the registration with the Central Bank must be canceled, the
proceeds from the sale or other disposition of the Shares must be repatriated to
Colombia and the appropriate Central Bank form must be filed (usually with the
Participant’s local bank). The Participant acknowledges that he or she
personally is responsible for complying with Colombian exchange control
requirements.
Foreign Asset/Account Reporting Information
An annual informative return must be filed with the Colombian Tax Office
detailing any assets held abroad (including the Shares acquired under the Plan).
If the individual value of any of these assets exceeds a certain threshold, each
asset must be described (e.g., its nature and its value) and the jurisdiction in
which it is located must be disclosed. The Participant acknowledges that he or
she personally is responsible for complying with this tax reporting requirement.
CROATIA
Exchange Control Notice
The Participant must report any foreign investments (including Shares acquired
under the Plan) to the Croatian National Bank for statistical purposes. However,
because exchange control regulations may change without notice, the Participant
should consult with his or her legal advisor to ensure compliance with current
regulations. The Participant acknowledges that he or she personally is
responsible for complying with Croatian exchange control laws.
Czech Republic
Termination
Section 4(c) of this Agreement (Retirement) shall not apply to any Participant
who as of the Date of Grant is on permanent, non-temporary assignment in the
Czech Republic. Instead, the provisions of Section 4(a) (General), shall apply,
notwithstanding the provisions therein regarding Early Retirement and Normal
Retirement to the contrary.
Exchange Control Notice
Upon request of the Czech National Bank (the “CNB”), the Participant may need to
report the following to the CNB: foreign direct investments, financial credits
from abroad, investment in foreign securities and associated collection and
payments (Shares and proceeds from the sale of the Shares may be included in
this reporting requirement). The Participant may need to report the following
even in the absence of a request from the CNB: foreign direct investments with a
value of CZK 2,500,000 or more in the aggregate or other foreign financial
assets with a value of CZK 200,000,00 or more. Because exchange control
regulations change frequently and without notice, the Participant should consult
his or her personal legal advisor prior to vesting of the RSUs and the sale of
Shares to ensure compliance with current regulations. It is the Participant’s
responsibility to comply with Czech exchange control laws, and neither the
Company nor any Subsidiary will be liable for any resulting fines or penalties.
DENMARK
Danish Stock Option Act
Notwithstanding anything in this Agreement to the contrary, the treatment of the
RSUs upon the Participant’s termination of employment with the Company or an
Eligible Subsidiary, as applicable, shall be governed by the Danish Stock Option
Act, as in effect at the time of the Participant’s termination (as determined by
the Committee in its discretion in consultation with legal





--------------------------------------------------------------------------------





counsel). By accepting the RSUs, the Participant acknowledges that he or she has
received a Danish translation of an Employer Statement, which is being provided
to comply with the Danish Stock Option Act.
Termination
Section 4(c)(i) of this Agreement (regarding Early Retirement) shall not apply
to any Participant who as of the Date of Grant is on permanent, non-temporary
assignment in Denmark. Instead, the provisions of Section 4(a) (General), shall
apply, notwithstanding the provisions therein regarding Early Retirement to the
contrary.
For purposes of applying the Plan and Section 4(c)(ii) of this Agreement
(regarding Normal Retirement) to such Participant, the definition of “Normal
Retirement” set forth in the Plan shall not apply and instead “Normal
Retirement” shall mean such Participant’s attainment of the statutory retirement
age in Denmark. In the absence of a statutory retirement age in such
jurisdiction, “Normal Retirement” shall mean attainment of the customary age for
retirement in Denmark.
Notwithstanding the foregoing, in the event that subsequent to the Date of Grant
such Participant works in a jurisdiction other than in Denmark, if required to
comply with applicable law, the Committee shall have sole and absolute
discretion to instead apply to such Participant the retirement provisions of
this Agreement that are applicable in such other jurisdiction.
Foreign Asset/Account Reporting Information
The establishment of an account holding Shares or an account holding cash
outside Denmark must be reported to the Danish Tax Administration. The form
which should be used in this respect may be obtained from a local bank.
The requirement to report certain information to the Danish Tax Administration
via Form V or K was eliminated effective January 1, 2019. However, the
Participant must still report the foreign bank/broker accounts and their
deposits, and Shares held in a foreign bank or broker in his or her tax return
under the section on foreign affairs and income.
ECUADOR
Foreign Asset/Account Reporting Information
The Participant will be responsible for including any RSUs that vested during
the previous fiscal year in his or her annual Net Worth Declaration if his or
her net worth exceeds the thresholds set forth in the law.
FINLAND
Termination
Section 4(c)(i) of this Agreement (regarding Early Retirement) shall not apply
to any Participant who as of the Date of Grant is on permanent, non-temporary
assignment in Finland. Instead, the provisions of Section 4(a) (General), shall
apply, notwithstanding the provisions therein regarding Early Retirement to the
contrary.
For purposes of applying the Plan and Section 4(c)(ii) of this Agreement
(regarding Normal Retirement) to such Participant, the definition of “Normal
Retirement” set forth in the Plan shall not apply and instead “Normal
Retirement” shall mean such Participant’s attainment of the statutory retirement
age in Finland. In the absence of a statutory retirement age in such
jurisdiction, “Normal Retirement” shall mean attainment of the customary age for
retirement in Finland.
Notwithstanding the foregoing, in the event that subsequent to the Date of Grant
such Participant works in a jurisdiction other than in Finland, if required to
comply with applicable law, the Committee shall have sole and absolute
discretion to instead apply to such Participant the retirement provisions of
this Agreement that are applicable in such other jurisdiction.
france
Termination
Section 4(c)(i) of this Agreement (regarding Early Retirement) shall not apply
to any Participant who as of the Date of Grant is on permanent, non-temporary
assignment in France. Instead, the provisions of Section 4(a) (General), shall
apply, notwithstanding the provisions therein regarding Early Retirement to the
contrary.
For purposes of applying the Plan and Section 4(c)(ii) of this Agreement
(regarding Normal Retirement) to such Participant, the definition of “Normal
Retirement” set forth in the Plan shall not apply and instead “Normal
Retirement” shall mean such Participant’s attainment of the statutory retirement
age in France. In the absence of a statutory retirement age in such
jurisdiction, “Normal Retirement” shall mean attainment of the customary age for
retirement in France.
Notwithstanding the foregoing, in the event that subsequent to the Date of Grant
such Participant works in a jurisdiction other than in France, if required to
comply with applicable law, the Committee shall have sole and absolute
discretion to instead apply to such Participant the retirement provisions of
this Agreement that are applicable in such other jurisdiction.







--------------------------------------------------------------------------------





Consent to Receive Information in English
By accepting the RSUs, the Participant confirms having read and understood the
Plan, the Grant Notice, the Agreement and this Addendum, including all terms and
conditions included therein, which were provided in the English language. The
Participant accepts the terms of those documents accordingly.
Consentement afin de Recevoir des Informations en Anglais
En acceptant les  droits sur des actions assujettis à restrictions (« restricted
stock units » ou « RSUs »), le Participant confirme avoir lu et compris le Plan,
la Notification d’Attribution, le Contrat et la présente Annexe B, en ce compris
tous les termes et conditions y relatifs, qui ont été fournis en langue
anglaise. Le Participant accepte les termes de ces documents en connaissance de
cause.
Tax Information
The RSUs granted under the Agreement are not intended to be a tax-qualified
RSUs.
Foreign Asset/Account Reporting Information
The Participant may hold any Shares acquired under the Plan, any sales proceeds
resulting from the sale of Shares or any dividends paid on such Shares outside
of France, provided the Participant declares all foreign accounts, whether open,
current, or closed, in his or her income tax return. Failure to complete this
reporting triggers penalties for the resident. Further, French residents with
foreign account balances exceeding prescribed amounts may have additional
monthly reporting obligations.
GERMANY
Termination
Section 4(c) of this Agreement (Retirement) shall not apply to any Participant
who as of the Date of Grant is on permanent, non-temporary assignment in
Germany. Instead, the provisions of Section 4(a) (General), shall apply,
notwithstanding the provisions therein regarding Early Retirement and Normal
Retirement to the contrary.
Exchange Control Notice
Cross-border payments in excess of €12,500 must be reported monthly to the
German Federal Bank (Bundesbank). In case of payments in connection with
securities (including proceeds realized upon the sale of Shares or the receipt
of dividends), the report must be made by the 5th day of the month following the
month in which the payment was received. The form must be filed electronically
and the form of report (“Allgemeine Meldeportal Statistik”) can be accessed via
the Bundesbank’s website (www.bundesbank.de) and is available in both German and
English. The Participant acknowledges that he or she personally is responsible
for complying with applicable reporting requirements.
HONG KONG
Form of Settlement
Notwithstanding any discretion contained in the Plan or anything to the contrary
in the Agreement, the RSUs are payable in Shares only.
Sale Restriction
Shares received at vesting are accepted as a personal investment. In the event
that the RSUs vest and Shares are issued to the Participant (or the
Participant’s heirs) within six (6) months of the Date of Grant, the Participant
(or the Participant’s heirs) agrees that the Shares will not be offered to the
public or otherwise disposed of prior to the six (6)-month anniversary of the
Date of Grant.
Securities Law Notice
WARNING: The contents of this document have not been reviewed by any regulatory
authority in Hong Kong. The Participant is advised to exercise caution in
relation to the offer. If the Participant is in any doubt about any of the
contents of this document, the Participant should obtain independent
professional advice. Neither the grant of the RSUs nor the issuance of the
Shares upon vesting of the RSUs constitutes a public offering of securities
under Hong Kong law and is available only to employees of the Company and its
Subsidiaries. The Agreement, including this Addendum, the Plan and other
incidental communication materials distributed in connection with the RSUs (i)
have not been prepared in accordance with and are not intended to constitute a
“prospectus” for a public offering of securities under the applicable securities
legislation in Hong Kong and (ii) are intended only for the personal use of each
eligible employee of the Company or its Subsidiaries and may not be distributed
to any other person.







--------------------------------------------------------------------------------





Nature of Scheme
The Company specifically intends that the Plan will not be treated as an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance.
HUNGARY
Termination
Section 4(c) of this Agreement (Retirement) shall not apply to any Participant
who as of the Date of Grant is on permanent, non-temporary assignment in
Hungary. Instead, the provisions of Section 4(a) (General), shall apply,
notwithstanding the provisions therein regarding Early Retirement and Normal
Retirement to the contrary.
INDIA
Exchange Control Notice
The Participant must repatriate any proceeds from the sale of the Shares and any
cash dividends acquired under the Plan to India and convert the proceeds into
local currency within a certain period from the time of receipt (90 days for
sale proceeds and within 180 days for dividend payments, or within such other
period of time as may be required under applicable regulations and to convert
the proceeds into local currency). The Participant will receive a foreign inward
remittance certificate (“FIRC”) from the bank where the Participant deposits the
foreign currency. The Participant should maintain the FIRC as evidence of the
repatriation of funds in the event the Reserve Bank of India or the Employer
requests proof of repatriation.
It is the Participant’s responsibility to comply with exchange control laws in
India, and neither the Company nor the Employer will be liable for any fines or
penalties resulting from the Participant’s failure to comply with applicable
laws.
Foreign Asset/Account Reporting Information
The Participant is required to declare his or her foreign bank accounts and any
foreign financial assets (including Shares held outside India) in the
Participant’s annual tax return.  It is the Participant’s responsibility to
comply with this reporting obligation and the Participant should consult his or
her personal advisor in this regard as significant penalties may apply in the
case of non-compliance.
INDONESIA
Language Consent
A translation of the documents relating to this grant into Bahasa Indonesia can
be provided to Participant upon request to Envista’s Corporate Compensation
department.  By accepting the RSUs, the Participant (i) confirms having read and
understood the documents relating to the RSUs (i.e., the Plan and the Agreement)
which were provided in the English language, (ii) accepts the terms of those
documents accordingly, and (iii) agrees not to challenge the validity of this
document based on Law No. 24 of 2009 on National Flag, Language, Coat of Arms
and National Anthem or the implementing Presidential Regulation (when issued).
Persetujuan Bahasa
Terjemahan dari dokumen-dokumen terkait dengan pemberian ini ke Bahasa Indonesia
dapat disediakan untuk Peserta berdasarkan permintaan kepada Envista’s Corporate
Compensation department. Dengan menerima Pemberian, Peserta (i) memberikan
konfirmasi bahwa anda telah membaca dan memahami dokumen-dokumen berkaitan
dengan Pemberian ini (yaitu, Program dan Perjanjian) yang disediakan dalam
Bahasa Inggris, (ii) menerima persyaratan di dalam dokumen-dokumen tersebut, dan
(iii) setuju untuk tidak mengajukan keberatan atas keberlakuan dari dokumen ini
berdasarkan Undang-Undang No. 24 Tahun 2009 tentang Bendera, Bahasa dan Lambang
Negara serta Lagu Kebangsaan ataupun Peraturan Presiden sebagai pelaksanaannya
(ketika diterbitkan).
Exchange Control Notice
Indonesian residents repatriating funds (e.g., remittance of proceeds from the
sale of Shares into Indonesia) into Indonesia, the Indonesian bank through which
the transaction is made will submit a report of the transaction to the Bank of
Indonesia. For transactions of US$10,000 or more (or its equivalent in other
currency), a more detailed description of the transaction must be included in
the report and the Participant may be required to provide information about the
transaction to the bank in order to complete the transaction. For foreign
currency transactions exceeding US$25,000, the underlying document of that
transaction will have to be submitted to the relevant local bank.











--------------------------------------------------------------------------------





IRELAND
Termination
Section 4(c) of this Agreement (Retirement) shall not apply to any Participant
who as of the Date of Grant is on permanent, non-temporary assignment in
Ireland. Instead, the provisions of Section 4(a) (General), shall apply,
notwithstanding the provisions therein regarding Early Retirement and Normal
Retirement to the contrary.
Director Notification Obligation
If the Participant is an Irish resident and is or becomes a director, shadow
director or secretary of an Irish subsidiary of the Company, the Participant is
required to notify such Irish subsidiary in writing if he or she receives or
disposes an interest exceeding 1% of the Company's share capital (e.g., RSUs,
Shares) or if the Participant becomes aware of an event giving rise to the
notification requirement. This notification requirement also applies with
respect to the interests of the Participant's spouse or children under the age
of 18 (whose interests will be attributed to the Participant).
ISRAEL
Type of Grant
The RSUs are not intended to qualify for favorable tax treatment in Israel under
Section 102 of the Income Tax Ordinance (New Version) - 1961.
Mandatory Sale Restriction
To facilitate compliance with local tax requirements, the Participant agrees to
the sale of any Shares to be issued to the Participant upon vesting. The sale
will occur (i) immediately upon vesting, (ii) following the Participant’s
termination of employment, or (iii) within any other time frame as the Company
determines to be necessary to comply with local tax requirements. The
Participant further agrees that the Company is authorized to instruct its
designated broker to assist with the mandatory sale of such Shares (on the
Participant’s behalf pursuant to this authorization) and the Participant
expressly authorizes the Company’s designated broker to complete the sale of
such Shares. The Participant acknowledges that the Company’s designated broker
is under no obligation to arrange for the sale of the Shares at any particular
price. Upon the sale of the Shares, the Company agrees to pay the Participant
the cash proceeds from the sale, less any brokerage fees or commissions and
subject to any obligation to satisfy the Tax-Related Items.
The Participant further agrees that any Shares to be issued to the Participant
shall be deposited directly into an account with the Company’s designated
broker. The deposited Shares shall not be transferable (either electronically or
in certificate form) from the brokerage account. This limitation shall apply
both to transfers to different accounts with the same broker and to transfers to
other brokerage firms. The limitation shall apply to all Shares issued to the
Participant under the Plan, whether or not the Participant remains employed by
the Company or any Eligible Subsidiary.
Electronic Delivery
The following provision supplements Section 12 of the Agreement.
To the extent required pursuant to Israeli tax law, the Participant consents and
agrees to deliver hard-copy written notices and/or actual copies of any notices
or confirmations provided by the Participant related to his or her participation
in the Plan.
Data Privacy
The following provision supplements Section 13 of the Agreement:
Without derogating from the scope of Section 13 of the Agreement, the
Participant hereby explicitly consents to the transfer of Data between the
Company and a designated Plan broker, including any requisite transfer of such
Data outside of the Participant’s country and further transfers thereafter as
may be required to a broker or other third party.
Securities Law Information
This grant does not constitute a public offering under the Securities Law, 1968.
ITALY
Termination
Section 4(c)(i) of this Agreement (regarding Early Retirement) shall not apply
to any Participant who as of the Date of Grant is on permanent, non-temporary
assignment in Italy. Instead, the provisions of Section 4(a) (General), shall
apply, notwithstanding the provisions therein regarding Early Retirement to the
contrary.





--------------------------------------------------------------------------------





For purposes of applying the Plan and Section 4(c)(ii) of this Agreement
(regarding Normal Retirement) to such Participant, the definition of “Normal
Retirement” set forth in the Plan shall not apply and instead “Normal
Retirement” shall mean such Participant’s attainment of the statutory retirement
age in Italy. In the absence of a statutory retirement age in such jurisdiction,
“Normal Retirement” shall mean attainment of the customary age for retirement in
Italy.
Notwithstanding the foregoing, in the event that subsequent to the Date of Grant
such Participant works in a jurisdiction other than in Italy, if required to
comply with applicable law, the Committee shall have sole and absolute
discretion to instead apply to such Participant the retirement provisions of
this Agreement that are applicable in such other jurisdiction.
Plan Document Acknowledgement
In accepting the RSUs, the Participant acknowledges that he or she has received
a copy of the Plan and the Agreement, has reviewed the Plan and the Agreement
(including this Addendum), in their entirety and fully understands and accepts
all provisions of the Plan and the Agreement (including this Addendum).
The Participant further acknowledges that he or she has read and specifically
and expressly approves without limitation, the following sections of the
Agreement: Section 7: Tax Obligations; Section 16: Governing Law and Venue;
Section 17: Nature of RSUs; Section 25: Addendums; Section 26: Imposition of
Other Requirements; Section 27: Recoupment; and the Data Privacy section above.
Foreign Asset/Account Reporting Information
Italian residents who, at any time during the fiscal year, hold foreign
financial assets (including cash and Shares) which may generate income taxable
in Italy are required to report these assets on their annual tax returns (UNICO
Form, RW Schedule) for the year during which the assets are held, or on a
special form if no tax return is due. These reporting obligations will also
apply to Italian residents who are the beneficial owners of foreign financial
assets under Italian money laundering provisions. Italian residents should
consult with their personal tax advisor to determine their personal reporting
obligations.
Foreign Asset Tax
The value of any Shares (and other financial assets) held outside Italy by
individuals resident of Italy may be subject to a foreign asset tax. The taxable
amount will be the fair market value of the financial assets (e.g., Shares)
assessed at the end of the calendar year. The value of financial assets held
abroad must be reported in Form RM of the annual return. The Participant should
consult his or her personal tax advisor for additional information on the
foreign asset tax.
JAPAN
Foreign Asset/Account Reporting Information
The Participant will be required to report details of any assets held outside
Japan as of December 31st to the extent such assets have a total net fair market
value exceeding ¥50,000,000. This report is due by March 15 each year. The
Participant should consult with his or her personal tax advisor as to whether
the reporting obligation applies to him or her and whether the requirement
extends to any outstanding RSUs or Shares acquired under the Plan.
KOREA
Exchange Control Notice
If the Participant realizes US$500,000 or more from the sale of Shares or the
receipt of any dividends with respect to RSUs granted prior to July 18, 2017,
Korean exchange control laws may require the Participant to repatriate the
proceeds back to Korea within three (3) years of the sale/receipt.
Foreign Asset/Account Reporting Information
Korean residents must declare all foreign financial accounts (e.g., non-Korean
bank accounts, brokerage accounts) to the Korean tax authority and file a report
with respect to such accounts in June of the following year if the monthly
balance of such accounts exceeds KRW 500 million (or an equivalent amount in
foreign currency) on any month-end date during a calendar year. The Participant
should consult with the his / her personal tax advisor to determine his or her
personal reporting obligations.
LUXEMBOURG
Termination
For purposes of applying the Plan and Section 4(c)(ii) of this Agreement
(regarding Normal Retirement), the definition of “Normal Retirement” set forth
in the Plan shall not apply and instead “Normal Retirement” shall mean the
Participant’s attainment of the statutory retirement age in the Luxembourg. In
the absence of a statutory retirement age in such jurisdiction, “Normal
Retirement” shall mean attainment of the customary age for retirement in the
Luxembourg.





--------------------------------------------------------------------------------





Notwithstanding the foregoing, in the event that subsequent to the Date of Grant
the Participant works in a jurisdiction other than in Luxembourg, if required to
comply with applicable law, the Committee shall have sole and absolute
discretion to instead apply the retirement provisions of this Agreement that are
applicable in such other jurisdiction.
MALAYSIA
Director Notification
If the Participant is a director of an Eligible Subsidiary in Malaysia, the
Participant is subject to certain notification requirements under the Malaysian
Companies Act, 2016. Among these requirements is an obligation to notify the
Eligible Subsidiary in Malaysia in writing when the Participant receives an
interest (e.g., RSUs, Shares) in the Company or any related companies. In
addition, the Participant must notify the Eligible Subsidiary in Malaysia when
he or she sells Shares of the Company or any related company (including when the
Participant sells Shares acquired under the Plan) This notification must be made
within fourteen (14) days of acquiring or disposing of any interest in the
Company or any related company.
MEXICO
Labor Law Acknowledgement
This provision supplements Section 17 of the Agreement.
By accepting the RSUs, the Participant acknowledges that he or she understands
and agrees that: (i) the RSUs are not related to the salary and other
contractual benefits granted to the Participant by the Employer; and (ii) any
modification of the Plan or its termination shall not constitute a change or
impairment of the terms and conditions of employment.
Policy Statement
The grant of the RSUs the Company is making under the Plan is unilateral and
discretionary and, therefore, the Company reserves the absolute right to amend
it and discontinue it at any time without any liability.
The Company, with registered offices at 200 S. Kraemer Blvd., Building E, Brea,
California 92821, is solely responsible for the administration of the Plan.
Participation in the Plan and the acquisition of Shares under the Plan does not,
in any way establish an employment relationship between the Participant and the
Company since the Participant is participating in the Plan on a wholly
commercial basis and the Participant’s sole employer is the Subsidiary employing
the Participant, as applicable, nor does it establish any rights between the
Participant and the Employer.
Plan Document Acknowledgment
By participating in the Plan, Participant acknowledges that he or she has
received copies of the Plan and the Agreement, has reviewed the Plan and the
Agreement in their entirety and fully understands and accept all provisions of
the Plan and the Agreement.
In addition, by participating in the Plan, the Participant further acknowledges
that he or she has read and specifically and expressly approves the terms and
conditions in Section 17 of the Agreement, in which the following is clearly
described and established: (i) participation in the Plan does not constitute an
acquired right; (ii) the Plan and participation in the Plan is offered by the
Company on a wholly discretionary basis; (iii) participation in the Plan is
voluntary; and (iv) the Company and its Subsidiaries are not responsible for any
decrease in the value of the Shares underlying the RSUs.
Finally, the Participant hereby declares that he or she does not reserve any
action or right to bring any claim against the Company for any compensation or
damages as a result of participation in the Plan and therefore grants a full and
broad release to the Employer and the Company and its Subsidiaries with respect
to any claim that may arise under the Plan.
Spanish Translation
Reconocimiento de la Ley Laboral
Esta disposición complementa la Sección 17 del Acuerdo.
Al aceptar el RSU,el Participante reconoce entiende y acuerda que: (i) la RSU no
se encuentra relacionada con el salario ni con otras prestaciones contractuales
concedidas al Participante por del patrón; y (ii) cualquier modificación del
Plan o su terminación no constituye un cambio o detrimento en los términos y
condiciones de empleo.
Declaración de Política
La concesión del RSU que la Compañía está haciendo bajo el Plan es unilateral y
discrecional y, por lo tanto, la Compañía se reserva el derecho absoluto de
modificar y discontinuar el mismo en cualquier momento, sin ninguna
responsabilidad.
La Compañía, con oficinas registradas ubicadas en 200 S. Kraemer Blvd., Building
E, Brea, California 92821, es la única responsable por la administración del
Plan. La participación en el Plan y la adquisición de Acciones no establece de
forma alguna, una relación de trabajo entre el Participante y la Compañía, ya
que la participación en el Plan por parte del Participante





--------------------------------------------------------------------------------





es completamente comercial y el único patrón es Subsidiaria que esta contratando
al que tiene la RSU, en caso de ser aplicable, así como tampoco establece ningún
derecho entre el que tiene la RSU y el patrón.
Reconocimiento del Plan de Documentos
Al participar en el Plan, el Participante reconoce que ha recibido copias del
Plan y del Acuerdo, mismos que ha revisado en su totalidad y los entiende
completamente y, que ha entendido y aceptado las disposiciones contenidas en el
Plan y en el Acuerdo.
Adicionalmente, al participar en el Plan, el Participante reconoce que ha leído,
y que aprueba específica y expresamente los términos y condiciones contenidos en
la Sección 17 del Acuerdo, en la cual se encuentra claramente descrito y
establecido lo siguiente: (i) la participación en el Plan no constituye un
derecho adquirido; (ii) el Plan y la participación en el mismo es ofrecida por
la Compañía de forma enteramente discrecional; (iii) la participación en el Plan
es voluntaria; y (iv) la Compañía, así como sus Subsidiarias no son responsables
por cualquier detrimento en el valor de las Acciones en relación con la RSU.
Finalmente, el Participante declara que no se reserva ninguna acción o derecho
para interponer una demanda en contra de la Compañía por compensación, daño o
perjuicio alguno como resultado de la participación en el Plan y en
consecuencia, otorga el más amplio finiquito a su patrón, así como a la
Compañía, a sus Subsidiarias con respecto a cualquier demanda que pudiera
originarse en virtud del Plan.
NETHERLANDS
Termination
Section 4(c)(i) of this Agreement (regarding Early Retirement) shall not apply
to any Participant who as of the Date of Grant is on permanent, non-temporary
assignment in the Netherlands. Instead, the provisions of Section 4(a)
(General), shall apply, notwithstanding the provisions therein regarding Early
Retirement to the contrary.
For purposes of applying the Plan and Section 4(c)(ii) of this Agreement
(regarding Normal Retirement) to such Participant, the definition of “Normal
Retirement” set forth in the Plan shall not apply and instead “Normal
Retirement” shall mean such Participant’s attainment of the statutory retirement
age in the Netherlands. In the absence of a statutory retirement age in such
jurisdiction, “Normal Retirement” shall mean attainment of the customary age for
retirement in the Netherlands.
Notwithstanding the foregoing, in the event that subsequent to the Date of Grant
such Participant works in a jurisdiction other than in the Netherlands, if
required to comply with applicable law, the Committee shall have sole and
absolute discretion to instead apply to such Participant the retirement
provisions of this Agreement that are applicable in such other jurisdiction.
NORWAY
None.
POLAND
Termination
Section 4(c)(i) of this Agreement (regarding Early Retirement) shall not apply
to any Participant who as of the Date of Grant is on permanent, non-temporary
assignment in Poland. Instead, the provisions of Section 4(a) (General), shall
apply, notwithstanding the provisions therein regarding Early Retirement to the
contrary.
For purposes of applying the Plan and Section 4(c)(ii) of this Agreement
(regarding Normal Retirement) to such Participant, the definition of “Normal
Retirement” set forth in the Plan shall not apply and instead “Normal
Retirement” shall mean such Participant’s attainment of the statutory retirement
age in Poland. In the absence of a statutory retirement age in such
jurisdiction, “Normal Retirement” shall mean attainment of the customary age for
retirement in Poland.
Notwithstanding the foregoing, in the event that subsequent to the Date of Grant
such Participant works in a jurisdiction other than in Poland, if required to
comply with applicable law, the Committee shall have sole and absolute
discretion to instead apply to such Participant the retirement provisions of
this Agreement that are applicable in such other jurisdiction.
Foreign Asset/Account Reporting Information
Polish residents holding foreign securities (e.g., Shares) and/or maintaining
accounts abroad are obligated to file quarterly reports with the National Bank
of Poland incorporating information on transactions and balances of the
securities and cash deposited in such accounts if the value of such securities
and cash (when combined with all other assets held abroad) exceeds PLN
7,000,000.
Exchange Control Notice
Polish residents are also required to transfer funds through a bank account in
Poland if the transferred amount in any single transaction exceeds a specified
threshold (currently EUR 15,000). Polish residents are required to store
documents connected with foreign exchange transactions for a period of five
years from the date the exchange transaction was made.





--------------------------------------------------------------------------------





PORTUGAL
Termination
For purposes of applying the Plan and Section 4(c)(ii) of this Agreement
(regarding Normal Retirement), the definition of “Normal Retirement” set forth
in the Plan shall not apply and instead “Normal Retirement” shall mean the
Participant’s attainment of the statutory retirement age in Portugal. In the
absence of a statutory retirement age in such jurisdiction, “Normal Retirement”
shall mean attainment of the customary age for retirement in Portugal.
Notwithstanding the foregoing, in the event that subsequent to the Date of Grant
the Participant works in a jurisdiction other than in Portugal, if required to
comply with applicable law, the Committee shall have sole and absolute
discretion to instead apply the retirement provisions of this Agreement that are
applicable in such other jurisdiction.
Language Consent
The Participant hereby expressly declares that he or she is proficient in the
English language and has read, understood and fully accepts and agrees with the
terms and conditions established in the Plan and the Agreement.
Conhecimento da Lingua
O Participante, pelo presente instrumento, declara expressamente que tem pleno
conhecimento da língua inglesa e que leu, compreendeu e livremente aceitou e
concordou com os termos e condições estabelecidas no Plano e do Contrato.
Exchange Control Notice
If the Participant is a Portuguese resident and holds Shares after vesting of
the RSUs, the acquisition of the Shares should be reported to the Banco de
Portugal for statistical purposes. If the Shares are deposited with a commercial
bank or financial intermediary in Portugal, such bank or financial intermediary
will submit the report on the Participant’s behalf. If the Shares are not
deposited with a commercial bank or financial intermediary in Portugal, The
Participant is responsible for submitting the report to the Banco de Portugal,
unless the Participant engages a Portuguese financial intermediary to file the
reports on his or her behalf.
PUERTO RICO
None.
RUSSIA
Labor Law Acknowledgement
The Participant understands that if the Participant continues to hold the Shares
acquired under the Plan after an involuntary termination of employment, the
Participant will be ineligible to receive unemployment benefits in Russia.
Foreign Asset/Account Reporting Information
The Participant is required to report the opening, closing or change of
details of any foreign bank account to Russian tax authorities within one
month of opening, closing or change of details of such account. The Participant
is also required to report (i) the beginning and ending balances in such a
foreign bank account each year, and (ii) transactions related to such a foreign
account during the year to the Russian tax authorities, on or before June 1 of
the following year.  The tax authorities may require supporting documents
related to transactions in such foreign bank accounts.  The Participant should
consult his or her personal tax advisor to determine and ensure compliance with
his or her foreign asset/account reporting obligations.  As of January 1, 2020,
the Participant also will be required to report his or her foreign brokerage
accounts and foreign accounts with other financial institutions (financial
market organizations). Certain specific exceptions from the reporting
requirements may apply.
Anti-Corruption Legislation Information
Individuals holding public office in Russia, as well as their spouses and
dependent children, may be prohibited from opening or maintaining a foreign
brokerage or bank account and holding any securities, whether acquired directly
or indirectly, in a foreign company (including the Shares acquired under the
Plan). The Participant should consult with his or her personal legal advisor to
determine whether this restriction applies to the Participant’s circumstances.
Data Privacy. This data privacy consent replaces Section 13 of the Agreement:
1.Purposes for processing of the Personal Data
1.Öåëè îáðàáîòêè Ïåðñîíàëüíûõ äàííûõ
1.1.
Granting to the Participant restricted share units or rights to purchase shares
of common stock.
1.1.
Ïðåäîñòàâëåíèå Ñóáúåêòàì ïåðñîíàëüíûõ äàííûõ îãðàíè÷åííûõ ïðàâ íà àêöèè (RSU)
èëè ïðàâ ïîêóïêè îáûêíîâåííûõ àêöèé.
1.2.
Compliance with the effective Russian Federation laws;
1.2.
Ñîáëþäåíèå äåéñòâóþùåãî çàêîíîäàòåëüñòâà Ðîññèéñêîé Ôåäåðàöèè;






--------------------------------------------------------------------------------





 
 
 
 
2.The Participant hereby grants consent to processing of the personal data
listed below
2.Ñóáúåêò ïåðñîíàëüíûõ äàííûõ íàñòîÿùèì äàåò ñîãëàñèå íà îáðàáîòêó ïåðå÷èñëåííûõ
íèæå ïåðñîíàëüíûõ äàííûõ
2.1.
Last name, first name, patronymic, year, month, date and place of birth, gender,
age, address, citizenship, information on education, contact details (home
address(es), direct office, home and mobile telephone numbers, e-mail address,
etc.), photographs;
2.1.
Ôàìèëèÿ, èìÿ, îò÷åñòâî, ãîä, ìåñÿö, äàòà è ìåñòî ðîæäåíèÿ, ïîë, âîçðàñò, àäðåñ,
ãðàæäàíñòâî, ñâåäåíèÿ îá îáðàçîâàíèè, êîíòàêòíàÿ èíôîðìàöèÿ (äîìàøíèé(å)
àäðåñ(à), íîìåðà ïðÿìîãî îôèñíîãî, äîìàøíåãî è ìîáèëüíîãî òåëåôîíîâ, àäðåñ
ýëåêòðîííîé ïî÷òû è äð.), ôîòîãðàôèè;
2.2.
Information contained in personal identification documents (including passport
details), tax identification number and number of the State Pension Insurance
Certificate, including photocopies of passports, visas, work permits, drivers
licenses, other personal documents;
2.2.
Ñâåäåíèÿ, ñîäåðæàùèåñÿ â äîêóìåíòàõ, óäîñòîâåðÿþùèõ ëè÷íîñòü, â òîì ÷èñëå
ïàñïîðòíûå äàííûå, ÈÍÍ è íîìåð ñòðàõîâîãî ñâèäåòåëüñòâà ãîñóäàðñòâåííîãî
ïåíñèîííîãî ñòðàõîâàíèÿ, â òîì ÷èñëå ôîòîêîïèè ïàñïîðòîâ, âèç, ðàçðåøåíèé íà
ðàáîòó, âîäèòåëüñêèõ óäîñòîâåðåíèé, äðóãèõ ëè÷íûõ äîêóìåíòîâ;
2.3.
Information on employment, including the list of duties, information on the
current and former employers, information on promotions, disciplinary sanctions,
transfer to other position / work, etc.;
2.3.
Èíôîðìàöèÿ î òðóäîâîé äåÿòåëüíîñòè, âêëþ÷àÿ äîëæíîñòíûå îáÿçàííîñòè, èíôîðìàöèÿ
î òåêóùåì è ïðåæíèõ ðàáîòîäàòåëÿõ, ñâåäåíèÿ î ïîâûøåíèÿõ, äèñöèïëèíàðíûõ
âçûñêàíèÿõ, ïåðåâîäàõ íà äðóãóþ äîëæíîñòü/ðàáîòó, è ò.ä.;
2.4.
Information on the Participant’s salary amount, information on salary changes,
on participation in employer benefit plans and programs, on bonuses paid, etc.;
2.4.
Èíôîðìàöèÿ î ðàçìåðå çàðàáîòíîé ïëàòû Ñóáúåêòà ïåðñîíàëüíûõ äàííûõ, äàííûå îá
èçìåíåíèè çàðàáîòíîé ïëàòû, îá ó÷àñòèè â ïðåìèàëüíûõ ñèñòåìàõ è ïðîãðàììàõ
Ðàáîòîäàòåëÿ, èíôîðìàöèÿ î âûïëà÷åííûõ ïðåìèÿõ, è ò.ä.;
2.5.
Information on work time, including hours scheduled for work per week and hours
actually worked;
2.5.
Ñâåäåíèÿ î ðàáî÷åì âðåìåíè, âêëþ÷àÿ íîðìàëüíóþ ïðîäîëæèòåëüíîñòü ðàáî÷åãî
âðåìåíè â íåäåëþ è êîëè÷åñòâî ôàêòè÷åñêè îòðàáîòàííîãî ðàáî÷åãî âðåìåíè;
2.6.
Information on potential membership of certain categories of employees having
rights for guarantees and benefits in accordance with the Russian Federation
Labor Code and other effective legislation;
2.6.
Ñâåäåíèÿ î ïðèíàäëåæíîñòè ê îïðåäåëåííûì êàòåãîðèÿì ðàáîòíèêîâ, êîòîðûì
ïðåäîñòàâëÿþòñÿ ãàðàíòèè è ëüãîòû â ñîîòâåòñòâèè ñ Òðóäîâûì êîäåêñîì Ðîññèéñêîé
Ôåäåðàöèè è èíûì äåéñòâóþùèì çàêîíîäàòåëüñòâîì;
2.7.
Information on the Participant’s tax status (exempt, tax resident status, etc.);
2.7.
Èíôîðìàöèÿ î íàëîãîâîì ñòàòóñå Ñóáúåêòà ïåðñîíàëüíûõ äàííûõ (îñâîáîæäåíèå îò
óïëàòû íàëîãîâ, ÿâëÿåòñÿ ëè íàëîãîâûì ðåçèäåíòîì è ò.ä.);
2.8.
Information on shares of Common Stock or directorships held by the Participant,
details of all awards or any other entitlement to shares of Common Stock
awarded, cancelled, exercised, vested, unvested or outstanding;
2.8.
Èíôîðìàöèÿ îá îáûêíîâåííûõ àêöèÿõ èëè ÷ëåíñòâå â ñîâåòå äèðåêòîðîâ Ñóáúåêòà
ïåðñîíàëüíûõ äàííûõ, îáî âñåõ ïðîãðàììàõ âîçíàãðàæäåíèÿ èëè èíûõ ïðàâàõ íà
ïîëó÷åíèå îáûêíîâåííûõ àêöèé, êîòîðûå áûëè ïðåäîñòàâëåíû, àííóëèðîâàíû,
èñïîëíåíû, ïîãàøåíû, íåïîãàøåíû èëè ïîäëåæàò âûïëàòå.
2.9.
Any other information, which may become necessary to the Company in connection
with the purposes specified in Clause 2 above.
2.9.
Ëþáûå èíûå äàííûå, êîòîðûå ìîãóò ïîòðåáîâàòüñÿ Îïåðàòîðàì â ñâÿçè ñ
îñóùåñòâëåíèåì öåëåé, óêàçàííûõ â ï. 3 âûøå.
the “Personal Data”
äàëåå - «Ïåðñîíàëüíûå äàííûå»
3.1.The Participant hereby consents to performing the following operations with
the Personal Data:
3.1.Ñóáúåêò ïåðñîíàëüíûõ äàííûõ íàñòîÿùèì äàåò ñîãëàñèå íà ñîâåðøåíèå ñ
Ïåðñîíàëüíûìè äàííûìè ïåðå÷èñëåííûõ íèæå äåéñòâèé:
3.1.1.
processing of the Personal Data, including collection, systematization,
accumulation, storage, verification (renewal, modification), use, dissemination
(including transfer), impersonalizing, blockage, destruction;
3.1.1.
îáðàáîòêà Ïåðñîíàëüíûõ äàííûõ, âêëþ÷àÿ ñáîð, ñèñòåìàòèçàöèþ, íàêîïëåíèå,
õðàíåíèå, óòî÷íåíèå (îáíîâëåíèå, èçìåíåíèå), èñïîëüçîâàíèå, ðàñïðîñòðàíåíèå (â
òîì ÷èñëå ïåðåäà÷à), îáåçëè÷èâàíèå, áëîêèðîâàíèå, óíè÷òîæåíèå ïåðñîíàëüíûõ
äàííûõ;
3.1.2.
transborder transfer of the Personal Data to îperators located on the territory
of foreign states. The Participant hereby confirms that he was notified of the
fact that the recipients of the Personal Data may be located in foreign states
that do not ensure adequate protection of rights of personal data subjects;
3.1.2.
òðàíñãðàíè÷íàÿ ïåðåäà÷à Ïåðñîíàëüíûõ äàííûõ îïåðàòîðàì íà òåððèòîðèè ëþáûõ
èíîñòðàííûõ ãîñóäàðñòâ. Ñóáúåêò ïåðñîíàëüíûõ äàííûõ íàñòîÿùèì ïîäòâåðæäàåò, ÷òî
îí áûë óâåäîìëåí î òîì, ÷òî ïîëó÷àòåëè Ïåðñîíàëüíûõ äàííûõ ìîãóò íàõîäèòüñÿ â
èíîñòðàííûõ ãîñóäàðñòâàõ, íå îáåñïå÷èâàþùèõ àäåêâàòíîé çàùèòû ïðàâ ñóáúåêòîâ
ïåðñîíàëüíûõ äàííûõ;
3.1.3.
including Personal Data into generally accessible sources of personal data
(including directories, address books and other), placing Personal Data on the
Company’s web-sites on the Internet.
3.1.3.
âêëþ÷åíèå Ïåðñîíàëüíûõ äàííûõ â îáùåäîñòóïíûå èñòî÷íèêè ïåðñîíàëüíûõ äàííûõ (â
òîì ÷èñëå ñïðàâî÷íèêè, àäðåñíûå êíèãè è ò.ï.), ðàçìåùåíèå Ïåðñîíàëüíûõ äàííûõ íà
ñàéòàõ Îïåðàòîðîâ â ñåòè Èíòåðíåò.






--------------------------------------------------------------------------------





3.2.General description of the data processing methods used by the Company
3.2.Îáùåå îïèñàíèå èñïîëüçóåìûõ Îïåðàòîðîì(àìè) ñïîñîáîâ îáðàáîòêè ïåðñîíàëüíûõ
äàííûõ
3.2.1.
When processing the Personal Data, the Company undertakes the necessary
organizational and technical measures for protecting the Personal Data from
unlawful or accidental access to them, from destruction, change, blockage,
copying, dissemination of Personal Data, as well as from other unlawful actions.
3.2.1.
Ïðè îáðàáîòêå Ïåðñîíàëüíûõ äàííûõ Îïåðàòîðû ïðèíèìàþò íåîáõîäèìûå
îðãàíèçàöèîííûå è òåõíè÷åñêèå ìåðû äëÿ çàùèòû Ïåðñîíàëüíûõ äàííûõ îò
íåïðàâîìåðíîãî èëè ñëó÷àéíîãî äîñòóïà ê íèì, óíè÷òîæåíèÿ, èçìåíåíèÿ,
áëîêèðîâàíèÿ, êîïèðîâàíèÿ, ðàñïðîñòðàíåíèÿ Ïåðñîíàëüíûõ äàííûõ, à òàêæå îò èíûõ
íåïðàâîìåðíûõ äåéñòâèé.
3.2.2.
Processing of the Personal Data by the Company shall be performed using the data
processing methods that ensure confidentiality of the Personal Data, except
where: (1) Personal Data is impersonalized; and (2) in relation to publicly
available Personal Data; and in compliance with the established requirements to
ensuring the security of personal data, the requirements to the tangible media
of biometric personal data and to the technologies for storage of such data
outside personal data information systems in accordance with the effective
legislation.
3.2.2.
Îáðàáîòêà Ïåðñîíàëüíûõ äàííûõ Îïåðàòîðàìè îñóùåñòâëÿåòñÿ ïðè ïîìîùè ñïîñîáîâ,
îáåñïå÷èâàþùèõ êîíôèäåíöèàëüíîñòü òàêèõ äàííûõ, çà èñêëþ÷åíèåì ñëåäóþùèõ
ñëó÷àåâ: (1) â ñëó÷àå îáåçëè÷èâàíèÿ Ïåðñîíàëüíûõ äàííûõ; (2) â îòíîøåíèè
îáùåäîñòóïíûõ Ïåðñîíàëüíûõ äàííûõ; è ïðè ñîáëþäåíèè óñòàíîâëåííûõ òðåáîâàíèé ê
îáåñïå÷åíèþ áåçîïàñíîñòè ïåðñîíàëüíûõ äàííûõ, òðåáîâàíèé ê ìàòåðèàëüíûì
íîñèòåëÿì áèîìåòðè÷åñêèõ ïåðñîíàëüíûõ äàííûõ è òåõíîëîãèÿì õðàíåíèÿ òàêèõ äàííûõ
âíå èíôîðìàöèîííûõ ñèñòåì ïåðñîíàëüíûõ äàííûõ â ñîîòâåòñòâèè ñ äåéñòâóþùèì
çàêîíîäàòåëüñòâîì.
4.Term, revocation procedure
4.Ñðîê, ïîðÿäîê îòçûâà
This Statement of Consent is valid for an indefinite term. The Participant may
revoke this consent by sending to Company a written notice at least ninety (90)
days in advance of the proposed consent revocation date. The Participant agrees
that during the specified notice period the Company is not obliged to cease
processing of Personal Data or destroy the Personal Data of the Participant.
Íàñòîÿùåå ñîãëàñèå äåéñòâóåò â òå÷åíèå íåîïðåäåëåííîãî ñðîêà. Ñóáúåêò
ïåðñîíàëüíûõ äàííûõ ìîæåò îòîçâàòü íàñòîÿùåå ñîãëàñèå ïóòåì íàïðàâëåíèÿ
Îïåðàòîðó(àì) ïèñüìåííîãî(ûõ) óâåäîìëåíèÿ(èé) íå ìåíåå ÷åì çà 90 (äåâÿíîñòî)
äíåé äî ïðåäïîëàãàåìîé äàòû îòçûâà íàñòîÿùåãî ñîãëàñèÿ. Ñóáúåêò ïåðñîíàëüíûõ
äàííûõ ñîãëàøàåòñÿ íà òî, ÷òî â òå÷åíèå óêàçàííîãî ñðîêà Îïåðàòîð(û) íå
îáÿçàí(û) ïðåêðàùàòü îáðàáîòêó ïåðñîíàëüíûõ äàííûõ è óíè÷òîæàòü ïåðñîíàëüíûå
äàííûå Ñóáúåêòà ïåðñîíàëüíûõ äàííûõ.

Securities Law Notice
The Participant acknowledges that the Agreement, the grant of the RSUs, the Plan
and all other materials the Participant may receive regarding participation in
the Plan do not constitute advertising or an offering of securities in Russia,
and the Participant's acceptance of the RSUs results in an agreement between the
Company and the Participant that is completed in the United States and is
governed by the laws of the State of Delaware. Shares to be issued under the
Plan have not and will not be registered in Russia, nor will they be admitted
for listing on any Russian exchange for trading within Russia. Thus, the Shares
described in any Plan documents may not be offered or placed in public
circulation in Russia. In no event will the Shares to be issued under the Plan
be delivered to the Participant in Russia. All the Shares acquired under the
Plan will be maintained on behalf of the Participant outside of Russia. The
Participant will not be permitted to sell or otherwise transfer the Shares
directly to a Russian legal entity or resident.
Exchange Control Notice
Under current exchange control regulations in Russia, the Participant is
required to repatriate certain cash amounts received with respect to the RSUs
(including proceeds from the sale of the Shares) to Russia as soon as the
Participant intends to use those cash amounts for any purpose, including
reinvestment. Such funds must initially be credited to the Participant through a
foreign currency account at an authorized bank in Russia. After the funds are
initially received in Russia, they may be further remitted to foreign banks in
accordance with Russian exchange control laws. As an express statutory exception
to the above-mentioned repatriation rule, cash dividends paid on the Shares can
be paid directly to a foreign bank or brokerage account opened with a bank
located in an OECD (Organization for Economic Co-operation and Development) or
FATF (Financial Action Task Force) country. As of January 1, 2018, 
cash proceeds from the sale of the Shares listed on one of the foreign stock
exchanges on the list provided for by the Russian Federal law “On the Securities
Market”, can also be paid directly to a foreign bank or brokerage account opened
with a bank located in an OECD or FATF country. Other statutory exceptions may
apply, and the Participant should consult with his or her personal legal
advisory in this regard.
SAUDI ARABIA
Securities Law Notice
This document may not be distributed in the Kingdom except to such persons as
are permitted under the Rules of the Offers of Securities and Continuing
Obligations issued by the Capital Market Authority.
The Capital Market Authority does not make any representation as to the accuracy
or completeness of this document, and expressly disclaims any liability
whatsoever for any loss arising from, or incurred in reliance upon, any part of
this document. Prospective





--------------------------------------------------------------------------------





purchasers of the securities offered hereby should conduct their own due
diligence on the accuracy of the information relating to the securities. If you
do not understand the contents of this document you should consult an authorized
financial adviser.


SINGAPORE
Securities Law Notice
The grant of the RSUs is being made pursuant to the “Qualifying Person”
exemption” under section 273(1)(f) of the Securities and Futures Act (Chapter
289, 2006 Ed.) (“SFA”) and is not made to Participant with a view to the
underlying Shares being subsequently offered for sale to any other party. The
Plan has not been, and will not be, lodged or registered as a prospectus with
the Monetary Authority of Singapore. The Participant should note that the RSUs
are subject to section 257 of the SFA and the Participant should not make (i)
any subsequent sale of the Shares in Singapore or (ii) any offer of such
subsequent sale of the Shares subject to the RSUs in Singapore, unless such sale
or offer is made after six (6) months from the Date of Grant or pursuant to the
exemptions under Part XIII Division 1 Subdivision (4) (other than section 280)
of the SFA. The Shares are currently traded on the New York Stock Exchange,
which is located outside of Singapore, under the ticker symbol “NVST” and the
Shares acquired under the Plan may be sold through this exchange.
Chief Executive Officer and Director Notification Requirement
If the Participant is the Chief Executive Officer (the “CEO”), or a director,
associate director, or shadow director if a Singapore Subsidiary of the Company,
the Participant is subject to certain notification requirements under the
Singapore Companies Act, regardless of whether the Participant is resident or
employed in Singapore. Among these requirements is an obligation to notify the
Singapore Subsidiary in writing when the Participant receives an interest (e.g.,
RSUs, Shares, etc.) in the Company or any related company. In addition, the
Participant must notify the Singapore Subsidiary when the Participant sells the
Shares of the Company or any related company (including when the Participant
sells the Shares acquired under the Plan). These notifications must be made
within two (2) business days of (i) its acquisition or disposal, (ii) any change
in a previously-disclosed interest (e.g., upon vesting of the RSUs or when
Shares acquired under the Plan are subsequently sold), or (iii) becoming the CEO
/ or a director.
SLOVAKIA
None.
SOUTH AFRICA
Tax Obligations
This provision supplements Section 7(a) of the Agreement:
By accepting the RSUs, the Participant agrees to immediately notify the Employer
of the amount of any gain realized upon vesting of the RSUs. If the Participant
fails to advise the Employer of the gain realized at vesting, the Participant
may be liable for a fine. The Participant will be responsible for paying any
difference between the actual tax liability and the amount of tax withheld by
the Company or Employer.
Securities Law Notice
In compliance with South African securities laws, the documents listed below are
available on the following websites:


i.
a copy of the Company’s most recent annual report (i.e., Form 10-K) is available
at: https://investors.envistaco.com/sec-filings;

ii.
a copy of the Plan is attached as an exhibit to the Company’s annual report
(i.e., Form 10-K) available at https://investors.envistaco.com/sec-filings; and

iii.
a copy of the Plan Prospectus is available at www.fidelity.com.

A copy of the above documents will be sent to the Participant free of charge on
written request to 200 S. Kraemer Blvd., Building E, Brea, California 92821,
Attention: Corporate Secretary.
The Participant should carefully read the materials provided before making a
decision whether to participate in the Plan. In addition, the Participant should
contact his or her tax advisor for specific information concerning the
Participant’s personal tax situation with regard to Plan participation.
Exchange Control Notice
The RSUs may be subject to exchange control regulations in South Africa. In
particular, if the Participant is a South African resident for exchange control
purposes, he or she is required to obtain approval from the South African
Reserve Bank for payments (including payments of proceeds from the sale of the
Shares) that he or she receives into accounts based outside of South Africa





--------------------------------------------------------------------------------





(e.g., a U.S. brokerage account). Because exchange control regulations are
subject to change, the Participant should consult with his or her personal
advisor to ensure compliance with current regulations. The Participant is
responsible for ensuring compliance with all exchange control laws in South
Africa.
SPAIN
Termination
Section 4(c)(i) of this Agreement (regarding Early Retirement) shall not apply
to any Participant who as of the Date of Grant is on permanent, non-temporary
assignment in Spain. Instead, the provisions of Section 4(a) (General), shall
apply, notwithstanding the provisions therein regarding Early Retirement to the
contrary.
For purposes of applying the Plan and Section 4(c)(ii) of this Agreement
(regarding Normal Retirement) to such Participant, the definition of “Normal
Retirement” set forth in the Plan shall not apply and instead “Normal
Retirement” shall mean such Participant’s attainment of the statutory retirement
age in Spain. In the absence of a statutory retirement age in such jurisdiction,
“Normal Retirement” shall mean attainment of the customary age for retirement in
Spain.
Notwithstanding the foregoing, in the event that subsequent to the Date of Grant
such Participant works in a jurisdiction other than in Spain, if required to
comply with applicable law, the Committee shall have sole and absolute
discretion to instead apply to such Participant the retirement provisions of
this Agreement that are applicable in such other jurisdiction.
Nature of RSUs
This provision supplements Section 17 of the Agreement:
In accepting the grant of the RSUs, the Participant acknowledges that he or she
consents to participation in the Plan and has received a copy of the Plan. The
Participant understands that the Company, in its sole discretion, has
unilaterally and gratuitously decided to grant RSUs under the Plan to
individuals who may be employees of the Company or its Subsidiaries throughout
the world. The decision is a limited decision that is entered into upon the
express assumption and condition that any RSUs will not economically or
otherwise bind the Company or any of its Subsidiaries on an ongoing basis.
Consequently, the Participant understands that the RSUs are granted on the
assumption and condition that such RSUs and any Shares acquired upon vesting of
the RSUs shall not become a part of any employment contract (either with the
Company or any of its Subsidiaries) and shall not be considered a mandatory
benefit, salary for any purposes (including severance compensation) or any other
right whatsoever.
Further, as a condition of the grant of the RSUs, unless otherwise expressly
provided for by the Company or set forth in the Agreement, the RSUs will be
cancelled without entitlement to any Shares if the Participant terminates
employment by reason of, including, but not limited to: resignation, retirement,
disciplinary dismissal adjudged to be with cause, disciplinary dismissal
adjudged or recognized to be without cause (i.e., subject to a “despido
improcedente”), material modification of the terms of employment under Article
41 of the Workers’ Statute, relocation under Article 40 of the Workers’ Statute,
Article 50 of the Workers’ Statute, or under Article 10.3 of Royal Decree
1382/1985. The Committee, in its sole discretion, shall determine the date when
the Participant’s employment has terminated for purposes of the RSUs.
The Participant understands that the grant of the RSUs would not be granted but
for the assumptions and conditions referred to above; thus, the Participant
acknowledges and freely accepts that should any or all of the assumptions be
mistaken or should any of the conditions not be met for any reason, then any
grant of, or right to, the RSUs shall be null and void.
Securities Law Notice
No “offer of securities to the public,” as defined under Spanish law, has taken
place or will take place in the Spanish territory in connection with the RSUs.
The Plan, the Agreement (including this Addendum) and any other documents
evidencing the grant of the RSUs have not, nor will they be, registered with the
Comisión Nacional del Mercado de Valores, and none of those documents
constitutes a public offering prospectus.
Exchange Control Notice
The Participant must declare the acquisition of the Shares to the Direccioìn
General de Comercio e Inversiones (the “DGCI”) of the Ministry of Economy,
Industry and Competitiveness for statistical purposes. The Participant must also
declare ownership of any Shares with the Directorate of Foreign Transactions
each January while the Shares are owned. In addition, if the Participant wishes
to import the ownership title of the Shares (i.e., share certificates) into
Spain, he or she must declare the importation of such securities to the DGCI.
The sale of the Shares must also be declared to the DGCI by means of a form D-6
filed in January. The form D-6, generally, must be filed within one (1) month
after the sale if the Participant owns more than 10% of the share capital of the
Company or his or her investment exceeds €1,502,530. In addition, the
Participant may be required to electronically declare to the Bank of Spain any
foreign accounts (including brokerage accounts held abroad), any foreign
instruments (including Shares acquired under the Plan), and any transactions
with non-Spanish residents, depending on the balances in such accounts together
with the value of such instruments as of December 31 of the relevant year, or
the volume of transactions with non-Spanish residents during the relevant year.





--------------------------------------------------------------------------------





Foreign Asset/Account Reporting Information
To the extent the Participant holds rights or assets (e.g., cash or the Shares
held in a bank or brokerage account) outside of Spain with a value in excess of
€50,000 per type of right or asset as of December 31 each year (or at any time
during the year in which the Participant sells or disposes of such right or
asset), the Participant is required to report information on such rights and
assets on his or her tax return for such year. After such rights or assets are
initially reported, the reporting obligation will only apply for subsequent
years if the value of any previously-reported rights or assets increases by more
than €20,000 per type of right or asset as of each subsequent December 31, or if
the Participant sells Shares or cancel bank accounts that were previously
reported. Failure to comply with this reporting requirement may result in
penalties to the Spanish residents.
In addition, the Participant may be required to electronically declare to the
Bank of Spain any foreign accounts (including brokerage accounts held abroad),
any foreign instruments (including Shares acquired under the Plan), and any
transactions with non-Spanish residents (including any payments of Shares made
pursuant to the Plan), depending on the balances in such accounts together with
the value of such instruments as of December 31 of the relevant year, or the
volume of transactions with non-Spanish residents during the relevant year.
Spanish residents should consult with their personal tax and legal advisors to
ensure compliance with their personal reporting obligations.
SWEDEN
Termination
Section 4(c)(i) of this Agreement (regarding Early Retirement) shall not apply
to any Participant who as of the Date of Grant is on permanent, non-temporary
assignment in Sweden. Instead, the provisions of Section 4(a) (General), shall
apply, notwithstanding the provisions therein regarding Early Retirement to the
contrary.
For purposes of applying the Plan and Section 4(c)(ii) of this Agreement
(regarding Normal Retirement) to such Participant, the definition of “Normal
Retirement” set forth in the Plan shall not apply and instead “Normal
Retirement” shall mean such Participant’s attainment of the statutory retirement
age in Sweden. In the absence of a statutory retirement age in such
jurisdiction, “Normal Retirement” shall mean attainment of the customary age for
retirement in Sweden.
Notwithstanding the foregoing, in the event that subsequent to the Date of Grant
such Participant works in a jurisdiction other than in Sweden, if required to
comply with applicable law, the Committee shall have sole and absolute
discretion to instead apply to such Participant the retirement provisions of
this Agreement that are applicable in such other jurisdiction.
SWITZERLAND
Securities Law Notice
Neither this document nor any other materials relating to the RSUs (i)
constitutes a prospectus according to articles 35 et seq. of the Swiss Federal
Act on Financial Services ("FinSA"), (ii) may be publicly distributed nor
otherwise made publicly available in Switzerland to any person other than an
employee of the Company, or (iii) has been or will be filed with, approved or
supervised by any Swiss reviewing body according to article 51 of FinSA or any
Swiss regulatory authority, including the Swiss Financial Market Supervisory
Authority (FINMA).
TAIWAN
Data Privacy
The Participant acknowledges that he or she has read and understands the terms
regarding collection, processing and transfer of personal data contained in
Section 13 of the Agreement and agrees that, upon request of the Company or the
Employer, the Participant will provide any executed data privacy consent form to
the Employer or the Company (or any other agreements or consents that may be
required by the Employer or the Company) that the Company and/or the Employer
may deem necessary to obtain under the data privacy laws in Participant’s
country, either now or in the future. The Participant understands he or she will
not be able to participate in the Plan if the Participant fails to execute any
such consent or agreement.
Securities Law Notice
The offer of participation in the Plan is available only for employees of the
Company and its Subsidiaries. The offer of participation in the Plan is not a
public offer of securities by a Taiwanese company.
Exchange Control Notice
If the Participant is a resident of Taiwan, he or she may acquire foreign
currency, and remit the same out of or into Taiwan, up to US$5,000,000 per year
without justification. If the transaction amount is TWD$500,000 or more in a
single transaction, the Participant must submit a Foreign Exchange Transaction
Form to the remitting bank. If the transaction amount is US$500,000 or





--------------------------------------------------------------------------------





more in a single transaction, the Participant may be required to provide
additional supporting documentation to the satisfaction of the remitting bank.
THAILAND
Exchange Control Notice
Thai residents realizing US$50,000 or more in a single transaction from the sale
of Shares or the payment of dividends are required to repatriate the funds to
Thailand immediately following the receipt of the funds and to then either
convert such repatriated funds into Thai Baht or deposit the funds into a
foreign currency account opened with any commercial bank in Thailand within 360
days of repatriation. Any such commercial bank must be duly authorized by the
Bank of Thailand to engage in the purchase, exchange and withdrawal of foreign
currency. Further, for repatriated funds of US$50,000 or more, the Participant
must specifically report the inward remittance by submitting the Foreign
Exchange Transaction Form to an authorized agent, i.e., a commercial bank
authorized by the Bank of Thailand to engage in the purchase, exchange and
withdrawal of foreign currency.
If the Participant does not comply with this obligation, the Participant may be
subject to penalties assessed by the Bank of Thailand. Because exchange control
regulations change frequently and without notice, the Participant should consult
a legal advisor before selling Shares to ensure compliance with current
regulations. It is the Participant’s responsibility to comply with exchange
control laws in Thailand, and neither the Company nor any Parent or Subsidiary
will be liable for any fines or penalties resulting from the Participant’s
failure to comply with applicable laws.
TURKEY
Securities Law Notice
Under Turkish law, the Participant is not permitted to sell Shares acquired
under the Plan in Turkey. The Shares are currently traded on the New York Stock
Exchange under the ticker symbol “NVST” and the Shares may be sold through this
exchange.
Exchange Control Notice
In certain circumstances, Turkish residents are permitted to sell the Shares
traded on a non-Turkish stock exchange only through a financial intermediary
licensed in Turkey. Therefore, Turkish residents may be required to appoint a
Turkish broker to assist with the sale of the Shares acquired under the Plan.
The Participant should consult his or her personal legal advisor before selling
any Shares acquired under the Plan to confirm the applicability of this
requirement.
UNITED ARAB EMIRATES
Securities Law Notice
The Agreement, the Plan, and other incidental communication materials related to
the RSUs are intended for distribution only to employees of the Company and its
Subsidiaries for the purposes of an incentive scheme.
The Emirates Securities and Commodities Authority and Central Bank have no
responsibility for reviewing or verifying any documents in connection this
statement. Neither the Ministry of Economy nor the Dubai Department of Economic
Development have approved this statement nor taken steps to verify the
information set out in it, and have no responsibility for it. The securities to
which this statement relates may be illiquid and/or subject to restrictions on
their resale. Prospective purchasers of the securities offered should conduct
their own due diligence on the securities.
If the Participant does not understand the contents of the Agreement, including
this Addendum, or the Plan, the Participant should obtain independent
professional advice.
UNITED KINGDOM
Termination
Section 4(c) of this Agreement (Retirement) shall not apply to any Participant
who as of the Date of Grant is on permanent, non-temporary assignment in the
United Kingdom. Instead, the provisions of Section 4(a) (General), shall apply,
notwithstanding the provisions therein regarding Early Retirement and Normal
Retirement to the contrary.
Tax Obligations
This provision supplements Section 7 of the Agreement:
Without limitation to Section 7 of the Agreement, the Participant hereby agrees
that the Participant is liable for all Tax Related-Items and hereby covenants to
pay all such Tax Related-Items, as and when requested by the Company, or if
different, the Employer, or by Her Majesty’s Revenue & Customs (“HMRC”) (or any
other tax authority or any other relevant authority). The Participant also
hereby agrees to indemnify and keep indemnified the Company and, if different,
the Employer, against any Tax Related-Items that they are required to pay or
withhold, or have paid or will pay to HMRC (or any other tax authority or any
other relevant authority) on the Participant’s behalf.





--------------------------------------------------------------------------------





Notwithstanding the foregoing, if the Participant is a director or executive
officer of the Company (within the meaning of Section 13(k) of the Exchange
Act), the Participant may not be able to indemnify the Company or the Employer
for the amount of any income tax not collected from or paid by the Participant,
as it may be considered a loan. In this case, the amount of any uncollected
amounts may constitute a benefit to the Participant on which additional income
tax and National Insurance Contributions may be payable. The Participant will be
responsible for reporting and paying any income tax due on this additional
benefit directly to HMRC under the self-assessment regime and for paying the
Company or the Employer for the value of any National Insurance Contributions
due on this additional benefit, which the Company or the Employer may recover by
any of the means referred to in Section 7 of the Agreement.


*    *    *    *    *





































































--------------------------------------------------------------------------------





ADDENDUM B
PERSONAL DATA (PRIVACY) ORDINANCE
PERSONAL INFORMATION COLLECTION STATEMENT - HONG KONG
As part of its responsibilities in relation to the collection, holding,
processing or use of the personal data of employees under the Personal Data
(Privacy) Ordinance, Envista Holdings Corporation and its subsidiaries (the
“Company”) and the Participant’s Hong Kong employer, as applicable, (the “Hong
Kong Employer”) hereby is providing the Participant with the following
information.
Purpose
From time to time, it is necessary for the Participant to provide the Company
and the Hong Kong Employer with the Participant’s personal data for purposes
related to the Participant’s employment and the grant of equity compensation
awards by the Company to the Participant under the Plan, as amended and restated
and any other equity compensation plan that may be established by the Company
(collectively, the “Plan”), as well as managing the Participant’s ongoing
participation in the Plan and for other purposes directly relating thereunder.
Transfer of Personal Data
Personal data will be kept confidential but, subject to the provisions of any
applicable law, may be:


▪
Made available to appropriate persons at the Company around the world (and the
Participant hereby consents to the transfer of the Participant’s data outside of
Hong Kong);



▪
Supplied to any agent, contractor or third party who provides administrative or
other services to the Company and/or the Hong Kong Employer or elsewhere and who
has a duty of confidentiality (examples of such persons include, but are not
limited to, any third party brokers or administrators engaged by the Company in
relation to the Plan, external auditors, trustees, insurance companies,
actuaries and any consultants/agents appointed by the Company and/or the Hong
Kong Employer to plan, provide and/or administer employee benefits and awards
granted under the Plan);



▪
Disclosed to any government departments or other appropriate governmental or
regulatory authorities in Hong Kong or elsewhere such as the Inland Revenue
Department and the Labour Department;



▪
Made available to any actual or proposed purchaser of all or part of the
business of the Company or the Hong Kong Employer, in the case of any merger,
acquisition or other public offering, the purchaser or subscriber for shares in
the Company or the Hong Kong Employer; and



▪
Made available to third parties in the form of marketing materials and/or
directories identifying the names, office telephone numbers, email addresses
and/or other contact information for key officers, senior employees and their
secretaries, assistants and support staff of the Company or the Hong Kong
Employer for promotional and administrative purposes.

Transfer of the Participant’s personal data in connection with the Plan will
only be made for one or more of the purposes specified above.
Access and Correction of Personal Data
Under the Personal Data (Privacy) Ordinance, the Participant has the right to
ascertain whether the Hong Kong Employer holds the Participant’s personal data,
to obtain a copy of the data, and to correct any data that is inaccurate. The
Participant may also request the Hong Kong Employer to inform the Participant of
the type of personal data that it holds.
Requests for access and correction or for information regarding policies and
practices and kinds of data in connection with the Plan should be addressed in
writing to: 200 S. Kraemer Blvd., Building E, Brea, California 92821, Attention:
Compensation Department.
A small fee may be charged to offset our administrative costs in complying with
the Participant’s access requests.
Nothing in this statement shall limit the rights of the Participant under the
Personal Data (Privacy) Ordinance.





--------------------------------------------------------------------------------





The Participant’s signature set forth on the signature page of this Agreement
represents the Participant’s acknowledgement of the terms contained herein.
* * * * *









